ICJ_139_Avena-Interpretation_MEX_USA_2009-01-19_JUD_01_ME_00_FR.txt.          INTERNATIONAL COURT OF JUSTICE

           REPORTS OF JUDGMENTS,
        ADVISORY OPINIONS AND ORDERS

    REQUEST FOR INTERPRETATION
  OF THE JUDGMENT OF 31 MARCH 2004
       IN THE CASE CONCERNING
  AVENA AND OTHER MEXICAN NATIONALS
  (MEXICO v. UNITED STATES OF AMERICA)
     (MEXICO v. UNITED STATES OF AMERICA)

         JUDGMENT OF 19 JANUARY 2009




                2009
         COUR INTERNATIONALE DE JUSTICE

             RECUEIL DES ARRE| TS,
      AVIS CONSULTATIFS ET ORDONNANCES

    DEMANDE EN INTERPRE     u TATION
      DE L’ARRE | T DU 31 MARS 2004
             EN L’AFFAIRE
AVENA ET AUTRES RESSORTISSANTS MEXICAINS
   (MEXIQUE c. ÉTATS-UNIS D’AMÉRIQUE)
      (MEXIQUE c. E
                  u TATS-UNIS D’AMÉRIQUE)

           ARRE
              | T DU 19 JANVIER 2009

                            Official citation :
    Request for Interpretation of the Judgment of 31 March 2004
    in the Case concerning Avena and Other Mexican Nationals
                 (Mexico v. United States of America)
(Mexico v. United States of America), Judgment, I.C.J. Reports 2009, p. 3




                       Mode officiel de citation :
        Demande en interprétation de l’arrêt du 31 mars 2004
         en l’affaire Avena et autres ressortissants mexicains
                 (Mexique c. Etats-Unis d’Amérique)
  (Mexique c. Etats-Unis d’Amérique), arrêt, C.I.J. Recueil 2009, p. 3




                                              Sales number
ISSN 0074-4441
ISBN 978-92-1-071055-8
                                              No de vente :   946

                                19 JANUARY 2009

                                  JUDGMENT




      REQUEST FOR INTERPRETATION
    OF THE JUDGMENT OF 31 MARCH 2004
         IN THE CASE CONCERNING
  AVENA AND OTHER MEXICAN NATIONALS
  (MEXICO v. UNITED STATES OF AMERICA)
   (MEXICO v. UNITED STATES OF AMERICA)




       DEMANDE EN INTERPRE   u TATION
        DE L’ARRE| T DU 31 MARS 2004
               EN L’AFFAIRE
AVENA ET AUTRES RESSORTISSANTS MEXICAINS
   (MEXIQUE c. ÉTATS-UNIS D’AMÉRIQUE)
    (MEXIQUE c. ÉTATS-UNIS D’AMÉRIQUE)




                                 19 JANVIER 2009

                                     ARRE
                                        |T

                                                                                 3




               COUR INTERNATIONALE DE JUSTICE

                                 ANNÉE 2009                                               2009
                                                                                       19 janvier
                                                                                      Rôle général
                                19 janvier 2009                                          no 139




    DEMANDE EN INTERPRE     u TATION
      DE L’ARRE | T DU 31 MARS 2004
             EN L’AFFAIRE
AVENA ET AUTRES RESSORTISSANTS MEXICAINS
   (MEXIQUE c. ÉTATS-UNIS D’AMÉRIQUE)

              (MEXIQUE c. ÉTATS-UNIS D’AMÉRIQUE)


   Article 60 du Statut de la Cour — Base de compétence autonome.
   Conditions à l’exercice de la compétence pour connaître d’une demande en
interprétation — Question de l’existence d’une contestation sur le sens et la por-
tée du point 9) du paragraphe 153 de l’arrêt du 31 mars 2004 — Détermination
de l’existence d’une contestation incombant à la Cour — Absence de contes-
tation sur la question de savoir si le point 9) du paragraphe 153 énonce une
obligation de résultat.
   Question de l’existence d’une contestation sur les destinataires spécifiques de
l’obligation de résultat — Deux approches possibles fondées sur les positions des
Parties — Existence possible d’une contestation sur les destinataires spécifiques
de l’obligation — Inexistence possible d’une contestation sur ce point en l’absence
d’indications suffisamment précises.
   Question de l’effet direct de l’obligation énoncée au point 9) du para-
graphe 153 — Arrêt du 31 mars 2004 ne contenant aucune décision quant à la
question de l’effet direct de l’obligation — Question de l’effet direct ne pou-
vant dès lors pas faire l’objet d’une demande en interprétation — Rappel
du principe selon lequel des considérations de droit interne ne sauraient en tout
état de cause pas délier les parties des obligations découlant des arrêts de la
Cour.

                                        *
  Question de la méconnaissance par les Etats-Unis de leur obligation juridique
de se conformer à l’ordonnance en indication de mesures conservatoires du
16 juillet 2008 — Compétence de la Cour pour se prononcer sur cette question dans

                                                                                 4

                   DEMANDE EN INTERPRÉTATION (ARRÊT)                         4

le cadre d’une demande en interprétation — Question de la violation éventuelle,
par les Etats-Unis, de l’arrêt du 31 mars 2004 — Absence de compétence de la
Cour pour connaître de cette question dans le cadre d’une procédure en inter-
prétation.

                                      *
  Demande du Mexique visant à ce que la Cour ordonne aux Etats-Unis de
fournir des garanties de non-répétition — Caractère obligatoire de l’arrêt du
31 mars 2004 — Engagements déjà pris par les Etats-Unis.




                                  ARRE
                                     |T


Présents : Mme HIGGINS, président ; M. AL-KHASAWNEH, vice-président ; MM. RAN-
           JEVA, KOROMA, BUERGENTHAL, OWADA, TOMKA, ABRAHAM, KEITH,
           SEPÚLVEDA-AMOR, BENNOUNA, SKOTNIKOV, juges ; M. COUVREUR,
           greffier.

  En l’affaire de la demande en interprétation de l’arrêt du 31 mars 2004,


  entre
les Etats-Unis du Mexique,
représentés par
  S. Exc. M. Juan Manuel Gómez-Robledo, ambassadeur, sous-secrétaire aux
     affaires multilatérales et aux droits de l’homme, ministère des affaires
     étrangères du Mexique,
  S. Exc. M. Joel Antonio Hernández García, ambassadeur, conseiller juri-
     dique du ministère des affaires étrangères du Mexique,
  S. Exc. M. Jorge Lomónaco Tonda, ambassadeur du Mexique auprès du
     Royaume des Pays-Bas,
  comme agents,
  et
les Etats-Unis d’Amérique,
représentés par
  M. John B. Bellinger, III, conseiller juridique du département d’Etat des
   Etats-Unis d’Amérique,
  comme agent ;
  M. James H. Thessin, conseiller juridique adjoint du département d’Etat des
   Etats-Unis d’Amérique,
  comme coagent,

                                                                             5

                    DEMANDE EN INTERPRÉTATION (ARRÊT)                             5

  LA COUR,
  ainsi composée,
  après délibéré en chambre du conseil,
  rend l’arrêt suivant :
   1. Le 5 juin 2008, les Etats-Unis du Mexique (dénommés ci-après le « Mexi-
que ») ont déposé au Greffe de la Cour une requête introductive d’instance
contre les Etats-Unis d’Amérique (dénommés ci-après les « Etats-Unis ») dans
laquelle, se référant à l’article 60 du Statut de la Cour et aux articles 98 et 100
de son Règlement, ils prient celle-ci d’interpréter le point 9) du paragraphe 153
de l’arrêt rendu par elle le 31 mars 2004 en l’affaire Avena et autres ressortis-
sants mexicains (Mexique c. Etats-Unis d’Amérique) (C.I.J. Recueil 2004 (I),
p. 12) (ci-après l’« arrêt Avena »).
   2. Conformément au paragraphe 2 de l’article 40 du Statut, la requête a été
immédiatement communiquée au Gouvernement des Etats-Unis par le greffier ;
et, conformément au paragraphe 3 de cet article, tous les Etats admis à ester
devant la Cour ont été informés de la requête.
   3. Le 5 juin 2008, après le dépôt de sa requête, le Mexique, se référant à
l’article 41 du Statut et aux articles 73, 74 et 75 du Règlement, a déposé au
Greffe de la Cour une demande en indication de mesures conservatoires, afin de
« sauvegarder ses droits et ceux de ses ressortissants » en attendant que la Cour
se prononce sur la demande en interprétation de l’arrêt Avena.
   Par ordonnance du 16 juillet 2008 (Demande en interprétation de l’arrêt du
31 mars 2004 en l’affaire Avena et autres ressortissants mexicains (Mexique c.
Etats-Unis d’Amérique) (Mexique c. Etats-Unis d’Amérique), mesures conser-
vatoires, ordonnance du 16 juillet 2008, C.I.J. Recueil 2008), la Cour, après
avoir écarté la demande des Etats-Unis tendant à obtenir le rejet de la requête
présentée par le Mexique (p. 331, par. 80, point I) et la radiation de l’affaire du
rôle de la Cour, a indiqué les mesures conservatoires suivantes (p. 331-332,
par. 80, point II) :
    « a) Les Etats-Unis d’Amérique prendront toutes les mesures nécessaires
         pour que MM. José Ernesto Medellín Rojas, César Roberto Fierro
         Reyna, Rubén Ramírez Cárdenas, Humberto Leal García et
         Roberto Moreno Ramos ne soient pas exécutés tant que n’aura pas
         été rendu l’arrêt sur la demande en interprétation présentée par les
         Etats-Unis du Mexique, à moins et jusqu’à ce que ces cinq ressortis-
         sants mexicains aient bénéficié du réexamen et de la revision prévus
         aux paragraphes 138 à 141 de l’arrêt rendu par la Cour le 31 mars 2004
         dans l’affaire Avena et autres ressortissants mexicains (Mexique
         c. Etats-Unis d’Amérique) ;
      b) Le Gouvernement des Etats-Unis d’Amérique portera à la connais-
         sance de la Cour les mesures prises en application de la présente
         ordonnance. »
   Elle a en outre décidé que, « jusqu’à ce que la Cour rende son arrêt sur la
demande en interprétation, elle demeurera[it] saisie des questions » qui faisaient
l’objet de cette ordonnance (p. 332, par. 80, point III).
   4. Par lettres du greffier en date du 16 juillet 2008, les Parties ont été infor-
mées que la Cour, conformément au paragraphe 3 de l’article 98 du Règlement,
avait fixé au 29 août 2008 la date d’expiration du délai dans lequel les Etats-

                                                                                  6

                   DEMANDE EN INTERPRÉTATION (ARRÊT)                            6

Unis pourraient présenter des observations écrites sur la demande en interpré-
tation du Mexique.
   5. Par lettre datée du 1er août 2008 et reçue au Greffe le même jour, l’agent
des Etats-Unis, se référant au point II b) du paragraphe 80 de l’ordonnance du
16 juillet 2008, a informé la Cour des mesures que les Etats-Unis « [avaient]
prises et continue[raient] de prendre » en application de ladite ordonnance.
   6. Par lettre datée du 28 août 2008 et reçue au Greffe le même jour, l’agent
du Mexique, faisant état de l’exécution de M. José Ernesto Medellín Rojas le
5 août 2008 aux Etats-Unis, dans l’Etat du Texas, et se référant au para-
graphe 4 de l’article 98 du Règlement, a prié la Cour de donner au Mexique
la possibilité de fournir par écrit un supplément d’information aux fins, d’une
part, de développer sur le fond sa demande en interprétation à la lumière des
observations écrites que les Etats-Unis devaient déposer et, d’autre part, de
« modifier ses écritures en ajoutant un grief relatif à la violation de l’ordon-
nance du 16 juillet 2008 ».

   7. Le 29 août 2008, dans le délai prescrit à cet effet, les Etats-Unis ont
déposé leurs observations écrites sur la demande en interprétation du
Mexique.
   8. Par lettres du 2 septembre 2008, le greffier a informé les Parties que la
Cour avait décidé de donner à chacune d’elles la possibilité de lui fournir par
écrit un supplément d’information, conformément au paragraphe 4 de l’ar-
ticle 98 du Règlement, et avait fixé au 17 septembre et au 6 octobre 2008,
respectivement, les dates d’expiration des délais pour le dépôt par le Mexique
et par les Etats-Unis d’un tel supplément d’information. Chacune des Parties
a déposé celui-ci dans le délai prescrit à cet effet.

                                       *
  9. Dans la requête, le Mexique a présenté les demandes suivantes :
       « Le Gouvernement du Mexique prie la Cour de dire et juger que l’obli-
    gation incombant aux Etats-Unis en vertu du point 9) du paragraphe 153
    de l’arrêt Avena constitue une obligation de résultat puisqu’il est claire-
    ment formulé dans l’arrêt que les Etats-Unis sont tenus d’assurer « le
    réexamen et la revision des verdicts de culpabilité rendus et des peines pro-
    noncées » en recourant aux « moyens de leur choix » ;
    et que, conformément à l’obligation de résultat susmentionnée,
    1. les Etats-Unis doivent prendre toutes les mesures nécessaires en vue
        d’assurer le réexamen et la revision prescrits à titre de réparation par
        l’arrêt Avena ; et
    2. les Etats-Unis doivent prendre toutes les mesures nécessaires pour
        qu’aucun ressortissant mexicain pouvant prétendre au réexamen et à la
        revision prescrits par l’arrêt Avena ne soit exécuté à moins et jusqu’à ce
        que ce réexamen et cette revision aient eu lieu et qu’il ait été établi
        qu’aucun préjudice n’a résulté de la violation. »
  10. Au cours de l’instance, les Parties ont formulé les conclusions suivantes :

Au nom du Mexique,
dans le supplément d’information présenté à la Cour le 17 septembre 2008 :


                                                                                7

                   DEMANDE EN INTERPRÉTATION (ARRÊT)                            7

      « Compte tenu de ce qui précède, le Gouvernement du Mexique prie la
    Cour de dire et juger :
    a) que, selon l’interprétation correcte de l’obligation imposée aux Etats-
       Unis par le point 9) du paragraphe 153 de l’arrêt Avena, celle-ci cons-
       titue une obligation de résultat puisqu’il est clairement indiqué dans
       ledit arrêt que les Etats-Unis sont tenus d’assurer « le réexamen et la
       revision des verdicts de culpabilité et des peines » ;
       et que, conformément à l’interprétation de l’obligation de résultat sus-
       mentionnée,
        1) les Etats-Unis, par l’intermédiaire de tous leurs organes compétents
           et de toutes leurs entités constitutives, y compris toutes les branches
           du gouvernement et tout détenteur de l’autorité publique, à l’éche-
           lon des Etats et à l’échelon fédéral, doivent prendre toutes les
           mesures nécessaires pour accorder la réparation que constituent le
           réexamen et la revision prescrits dans l’arrêt Avena au point 9) du
           paragraphe 153 ;
        2) les Etats-Unis, par l’intermédiaire de tous leurs organes compétents
           et de toutes leurs entités constitutives, y compris toutes les branches
           du gouvernement ainsi que tout détenteur de l’autorité publique, à
           l’échelon des Etats et à l’échelon fédéral, doivent prendre toutes les
           mesures nécessaires pour faire en sorte qu’aucun ressortissant mexi-
           cain ayant droit au réexamen et à la revision prescrits dans
           l’arrêt Avena ne soit exécuté à moins et jusqu’à ce que ce réexamen
           et cette revision aient été menés à bien et qu’il ait été établi
           qu’aucun préjudice n’a résulté de la violation commise ;
    b) que les Etats-Unis ont violé l’ordonnance de la Cour en date du
       16 juillet 2008 et l’arrêt Avena en exécutant José Ernesto Medellín
       Rojas sans lui avoir accordé un réexamen et une revision de son cas
       conformément aux conditions prévues par ledit arrêt ;
    c) que les Etats-Unis sont tenus de garantir qu’aucun autre ressortissant
       mexicain ayant droit au réexamen et à la revision prescrits dans
       l’arrêt Avena ne sera exécuté à moins et jusqu’à ce que ce réexamen et
       cette revision aient été menés à bien et qu’il ait été établi qu’aucun pré-
       judice n’a résulté de la violation commise. »
Au nom des Etats-Unis,
dans les observations écrites présentées le 29 août 2008 :
       « Sur la base des faits et des arguments exposés plus haut, le Gouverne-
    ment des Etats-Unis d’Amérique prie la Cour de dire et juger que la
    demande des Etats-Unis du Mexique est rejetée ; il prie la Cour, au cas où
    celle-ci ne rejetterait pas ladite demande, d’interpréter l’arrêt Avena selon
    les termes du paragraphe 62 ci-dessus. » (Par. 63.)

    Le paragraphe 60 des observations écrites des Etats-Unis se lit notamment
    comme suit :
       « Et les Etats-Unis acceptent l’interprétation que défend le Mexique ; ils
    conviennent que l’arrêt Avena impose une « obligation de résultat ». Il n’y
    a donc nulle contestation à trancher et la requête du Mexique doit être
    rejetée. »

                                                                                8

                   DEMANDE EN INTERPRÉTATION (ARRÊT)                            8

    Le paragraphe 62 des observations écrites des Etats-Unis se lit notamment
    comme suit :
    « les Etats-Unis prient la Cour d’interpréter l’arrêt comme le Mexique l’a
    demandé — c’est-à-dire de la manière suivante :
            « [L]’obligation incombant aux Etats-Unis en vertu du point 9) du
          paragraphe 153 de l’arrêt Avena constitue une obligation de résultat
          puisqu’il est clairement formulé dans l’arrêt que les Etats-Unis sont
          tenus d’assurer « le réexamen et la revision des verdicts de culpabilité
          rendus et des peines prononcées » en recourant aux « moyens de leur
          choix » » ;
dans le supplément d’information présenté à la Cour le 6 octobre 2008 :
       « Sur la base des arguments de fait et de droit exposés ci-dessus et dans
    les observations écrites initiales des Etats-Unis relatives à la demande
    en interprétation, le Gouvernement des Etats-Unis d’Amérique prie la
    Cour de dire et juger que la demande en interprétation de l’arrêt Avena du
    Mexique est rejetée. Subsidiairement, les Etats-Unis prient la Cour, au
    cas où celle-ci ne rejetterait pas la demande dans son intégralité :


    a) de rejeter les demandes additionnelles du Mexique par lesquelles celui-ci
       prie la Cour :
       1) de dire que les Etats-Unis ont violé l’ordonnance du 16 juillet 2008 ;

        2) de dire que les Etats-Unis ont violé l’arrêt Avena ;

       3) d’ordonner aux Etats-Unis de donner une garantie de non-répéti-
           tion ;
    b) d’interpréter l’arrêt Avena selon les termes du point a) du para-
       graphe 86 de la réponse du Mexique aux observations écrites des Etats-
       Unis. »

                                     * * *
  11. La Cour rappelle que, au point 9) du paragraphe 153 de l’arrêt
Avena, elle a indiqué que,
    « pour fournir la réparation appropriée en l’espèce, les Etats-Unis
    d’Amérique sont tenus d’assurer, par les moyens de leur choix, le
    réexamen et la revision des verdicts de culpabilité rendus et des pei-
    nes prononcées contre les ressortissants mexicains visés aux points 4),
    5), 6) et 7) ci-dessus, en tenant compte à la fois de la violation des
    droits prévus par l’article 36 de la convention [de Vienne sur les rela-
    tions consulaires] et des paragraphes 138 à 141 du présent arrêt ».
   12. Le Mexique demande que soit interprété le point 9) du para-
graphe 153, aux fins de savoir si celui-ci énonce une obligation de résul-
tat, et prie la Cour de déclarer que tel est le cas et de donner certaines
instructions aux Etats-Unis « conformément à l’obligation de résultat
susmentionnée » (voir paragraphe 9 ci-dessus).

                                                                                9

                   DEMANDE EN INTERPRÉTATION (ARRÊT)                          9

   13. Le Mexique fonde sur l’article 60 du Statut sa demande en inter-
prétation du point 9) du paragraphe 153 de l’arrêt rendu par la Cour le
31 mars 2004. Cet article est ainsi libellé : « [l]’arrêt est définitif et sans
recours. En cas de contestation sur le sens et la portée de l’arrêt, il appar-
tient à la Cour de l’interpréter, à la demande de toute partie. »

   14. Les Etats-Unis ont indiqué à la Cour qu’ils considéraient eux aussi
que l’obligation énoncée au point 9) du paragraphe 153 créait une obliga-
tion de résultat et qu’ils estimaient que, dès lors qu’il n’existait aucune
contestation entre les Parties sur le sens et la portée des termes dont le
Mexique sollicite l’interprétation, l’article 60 du Statut ne pouvait confé-
rer compétence à la Cour pour procéder à une telle interprétation (ordon-
nance, p. 322, par. 41). Dans leurs observations écrites en date du
29 août 2008, les Etats-Unis ont également affirmé que, en raison de
l’absence de contestation sur le sens et la portée du point 9) du para-
graphe 153, la demande du Mexique était irrecevable.
   15. La Cour relève que son ordonnance en indication de mesures
conservatoires du 16 juillet 2008 n’a pas été rendue sur la base d’une
compétence prima facie. Elle a précisé que « la compétence que l’ar-
ticle 60 [lui] confère ... n’est subordonnée à l’existence d’aucune autre base
ayant fondé, dans l’affaire initiale, sa compétence à l’égard des Parties »
(ibid., p. 323, par. 44).
   La Cour a également indiqué que le fait que, depuis le prononcé de
l’arrêt Avena, les Etats-Unis se soient retirés du protocole de signature
facultative de la convention de Vienne sur les relations consulaires concer-
nant le règlement obligatoire des différends était sans incidence sur sa
compétence en vertu de l’article 60 du Statut (ibid., p. 323, par. 44).
   16. Dans son ordonnance en date du 16 juillet 2008, la Cour a examiné
la question de savoir si les conditions énoncées à l’article 60 « aux termes
[desquelles elles peut] connaître d’une demande en interprétation parais-
s[ai]ent être remplies » (ibid., p. 323, par. 45), précisant qu’elle « p[ouvait]
connaître d’une demande en interprétation de tout arrêt rendu par elle
dès lors qu’existe une « contestation sur le sens ou la portée [de cet]
arrêt » » (ibid., p. 323, par. 46).
   17. Dans la même ordonnance, la Cour a relevé que « les versions fran-
çaise et anglaise de l’article 60 du Statut ne sont pas en totale harmonie »
et que l’existence d’une contestation au sens de l’article 60 n’est pas
subordonnée aux mêmes critères que celle d’un différend au sens du para-
graphe 2 de l’article 36 du Statut (ibid., p. 325, par. 53). Elle a néanmoins
observé qu’« il sembl[ait] que les deux Parties voient dans le point 9) du
paragraphe 153 de l’arrêt Avena une obligation internationale de résul-
tat » (ibid., p. 326, par. 55).
   18. Toutefois, la Cour a également indiqué que

     « [les Parties] n’en paraiss[ai]ent pas moins diverger d’opinion quant
     au sens et à la portée de cette obligation de résultat — plus précisé-
     ment quant à la question de savoir si cette communauté de vues est

                                                                             10

                   DEMANDE EN INTERPRÉTATION (ARRÊT)                       10

    partagée par toutes les autorités des Etats-Unis, à l’échelon fédéral et
    à celui des Etats, et si cette obligation s’impose à ces autorités »
    (ordonnance, p. 326, par. 55).

   19. La Cour a précisé que la décision rendue sur la demande en indica-
tion de mesures conservatoires « ne préjuge[ait] aucune question dont
[elle] aurait à connaître dans le cadre de l’examen de la demande en inter-
prétation » (ibid., p. 331, par. 79).
   20. En conséquence, il convient que la Cour recherche de nouveau,
dans le cadre de la présente procédure, s’il existe bien une contestation
sur la question de savoir si l’obligation énoncée au point 9) du para-
graphe 153 de l’arrêt Avena est une obligation de résultat. Elle aura aussi à
se demander à cette occasion si une divergence d’opinion existe bien entre
les Parties sur la question de savoir si cette obligation s’impose à l’en-
semble des autorités des Etats-Unis, à l’échelon fédéral et à celui des Etats.
   21. Ainsi qu’il ressort clairement de la jurisprudence constante de la
Cour, la recevabilité d’une demande en interprétation est subordonnée à
l’existence d’une contestation (Demande d’interprétation de l’arrêt du
20 novembre 1950 en l’affaire du droit d’asile (Colombie c. Pérou), arrêt,
C.I.J. Recueil 1950, p. 402 ; Demande en revision et en interprétation de
l’arrêt du 24 février 1982 en l’affaire du Plateau continental (Tunisie/Ja-
mahiriya arabe libyenne) (Tunisie c. Jamahiriya arabe libyenne), arrêt,
C.I.J. Recueil 1985, p. 216-217, par. 44 ; voir aussi Demande en interpré-
tation de l’arrêt du 11 juin 1998 en l’affaire de la Frontière terrestre et
maritime entre le Cameroun et le Nigéria (Cameroun c. Nigéria), excep-
tions préliminaires (Nigéria c. Cameroun), arrêt, C.I.J. Recueil 1999 (I),
p. 36, par. 12).
   22. Comme cela a été rappelé ci-dessus, aux paragraphes 4 et 8, le gref-
fier a, par lettres en date du 16 juillet et du 2 septembre 2008, informé les
Parties que la Cour avait décidé de donner à chacune d’elles la possibilité
de lui fournir par écrit des observations et un supplément d’information,
conformément aux paragraphes 3 et 4 de l’article 98 du Règlement.
   23. La Cour a dûment examiné les observations et suppléments d’infor-
mation communiqués par les Parties quant à l’existence d’une éventuelle
contestation rendant nécessaire une interprétation aux fins de déterminer
si l’obligation d’assurer le réexamen et la revision, par la voie judiciaire,
des verdicts rendus et des peines prononcées contre les ressortissants
mexicains cités dans l’arrêt Avena est une obligation de résultat.
   24. Le Mexique s’est notamment référé à la conduite de l’exécutif
fédéral des Etats-Unis, affirmant que certains aspects de celle-ci reflé-
taient le désaccord des Etats-Unis avec le Mexique sur le sens et la por-
tée de l’arrêt Avena. Selon le Mexique, cette divergence de vues s’est
manifestée à travers la position adoptée par le Gouvernement des Etats-
Unis devant la Cour suprême, à savoir que l’arrêt Avena n’a pas d’effet
direct en droit interne et ne s’impose pas aux juridictions internes sans
l’intervention du président des Etats-Unis, et que l’article 94 de la Charte
des Nations Unies ne fait peser l’obligation de respecter les arrêts de la

                                                                           11

                   DEMANDE EN INTERPRÉTATION (ARRÊT)                          11

Cour que sur les pouvoirs politiques des Etats parties à la Charte. Selon
le Mexique,
     « le dispositif [de l’arrêt Avena] énonce une obligation de résultat
     visant tous les organes des Etats-Unis, y compris les autorités judi-
     ciaires à l’échelon fédéral et à celui des Etats, qui doit être respectée
     indépendamment des obstacles posés par le droit interne ».
Le Mexique soutient que le Gouvernement des Etats-Unis, en raison de
sa vision restrictive des moyens de mise en œuvre de l’arrêt, a manqué de
prendre toutes les mesures nécessaires pour amener l’ensemble des auto-
rités compétentes à respecter l’obligation incombant aux Etats-Unis. Le
Mexique a notamment relevé que le Gouvernement des Etats-Unis n’avait
pas cherché à appuyer, devant la Cour suprême, la demande de sursis à
exécution présentée par M. Medellín. Ce comportement refléterait un
désaccord fondamental entre les Parties concernant l’obligation des Etats-
Unis d’atteindre un résultat spécifique par tous les moyens nécessaires.
En outre, le Mexique fait valoir que l’existence d’une contestation est
également établie du fait des positions adoptées par les organes exécutif,
législatif et judiciaire compétents au niveau fédéral et au niveau de l’Etat
du Texas, qui divergent de celle du Mexique sur le sens et la portée du
point 9) du paragraphe 153 de l’arrêt Avena.
   25. Dans leurs observations écrites du 29 août 2008 et leur supplément
d’information du 6 octobre 2008, les Etats-Unis ont soutenu que chacun
des points soulevés par le Mexique devant la Cour avait trait non à une
contestation sur la question de savoir si les Parties considéraient les obli-
gations énoncées au point 9) du paragraphe 153 comme des obligations de
résultat, mais à l’insatisfaction résultant pour le Mexique de la manière
dont l’arrêt avait jusqu’alors été exécuté par les Etats-Unis. Les Etats-Unis
affirment avoir souscrit de manière constante à l’interprétation que le
Mexique donne du point 9) du paragraphe 153 de l’arrêt Avena. Ils
conviennent notamment de ce que le point 9) leur prescrit de prendre
toutes les mesures nécessaires pour qu’aucun des ressortissants mexicains
cités dans l’arrêt ne soit exécuté sans avoir bénéficié du réexamen et de la
revision requis et sans qu’il ait été établi qu’aucun préjudice n’a résulté
pour lui de la violation de la convention. En particulier, les Etats-Unis
affirment que, la Cour leur ayant laissé le soin d’exécuter l’arrêt par les
moyens de leur choix, le président a notamment choisi de donner effet
audit arrêt en enjoignant aux juridictions d’Etat, par un mémorandum en
date du 28 février 2005 adressé à l’Attorney General des Etats-Unis, de s’y
conformer. Le pouvoir exécutif a ainsi soutenu devant la Cour suprême,
dans l’affaire opposant M. Medellín à l’Etat du Texas, que cette décision
du président était licite et liait les juridictions d’Etat. Selon les Etats-Unis,
aucune conclusion quant à l’existence d’une divergence de vues entre les
Parties ne saurait être tirée du débat sur l’applicabilité directe des arrêts de
la Cour qui a eu lieu devant la Cour suprême, étant donné que cette ques-
tion relève strictement de leur droit interne. La Cour suprême a conclu que
l’arrêt Avena énonçait une obligation internationale incombant aux Etats-

                                                                              12

                   DEMANDE EN INTERPRÉTATION (ARRÊT)                        12

Unis. En outre, ces derniers contestent que les positions prises par d’autres
autorités gouvernementales des Etats-Unis puissent permettre d’établir
l’existence d’une divergence de vues entre les Parties quant à l’interpréta-
tion de l’arrêt Avena ; ils relèvent que le Mexique fonde son argumentation
à cet égard sur les positions adoptées par certains organes n’ayant pas la
capacité d’exprimer la position officielle de l’Etat sur le plan international.
Dès lors, le fait que le Texas, ou toute autre entité constitutive des Etats-
Unis, puisse interpréter différemment l’arrêt de la Cour n’aurait aucune
pertinence quant à la question qui est soumise à celle-ci.
   26. Les Etats-Unis ont, à maintes reprises, confirmé que l’obligation
en question était une obligation de résultat et que, si l’arrêt Avena les lais-
sait libres de recourir aux moyens de leur choix, il ne faisait aucun doute
que cette obligation devait être honorée.
   27. Dans son ordonnance du 16 juillet 2008, la Cour a fait observer
qu’« il semble que les deux Parties voient dans le point 9) du para-
graphe 153 ... une obligation internationale de résultat » (p. 326, par. 55).
Ses constatations en la matière revêtant un caractère provisoire, la Cour a
examiné les arguments avancés par les Parties dans les observations écrites
du 29 août 2008 et les suppléments d’information du 17 septembre et du
6 octobre 2008, sur la question de savoir si elles reconnaissaient toutes
deux que l’obligation énoncée au point 9) du paragraphe 153 constituait
une obligation de résultat — c’est-à-dire une obligation d’aboutir à un
résultat précis. Il s’agit en l’occurrence de l’obligation qui incombe aux
Etats-Unis d’assurer le réexamen et la revision visés aux paragraphes 138
à 141 de l’arrêt Avena à ceux des ressortissants mexicains cités dans
celui-ci qui encourent toujours la peine de mort sans avoir bénéficié de ce
réexamen et de cette revision. De plus, MM. José Ernesto Medellín Rojas,
César Roberto Fierro Reyna, Rubén Ramírez Cárdenas, Humberto Leal
García et Roberto Moreno Ramos ont fait l’objet de l’ordonnance en
indication de mesures conservatoires relative à ladite obligation que la
Cour a rendue le 16 juillet 2008. La Cour observe qu’il doit être satisfait
à cette obligation de résultat dans un délai raisonnable. Même des efforts
sérieux des Etats-Unis, s’ils n’aboutissent pas à la revision et au réexamen
visés aux paragraphes 138 à 141 de l’arrêt Avena, ne sauraient être consi-
dérés comme satisfaisant à une telle obligation.
   28. Les Etats-Unis ont affirmé avec insistance qu’ils reconnaissaient
pleinement l’obligation de résultat énoncée au point 9) du paragraphe 153
de l’arrêt Avena, et persistent donc à soutenir qu’il n’existe aucune contes-
tation sur le fait de savoir si ce point énonce une obligation de résultat ni,
dès lors, aucune contestation au sens de la condition posée à l’article 60
du Statut. Le Mexique, se référant à certaines omissions du gouvernement
fédéral ainsi qu’à certaines actions et déclarations d’organes gouverne-
mentaux ou d’autres autorités publiques, prétend quant à lui que, en réa-
lité, les Etats-Unis ne reconnaissent pas être soumis à une obligation de
résultat, et donc qu’il y a bien contestation au sens de l’article 60.
   29. C’est à la Cour elle-même qu’il appartient de déterminer s’il
existe effectivement une contestation (voir Interprétation des arrêts

                                                                            13

                  DEMANDE EN INTERPRÉTATION (ARRÊT)                        13

nos 7 et 8 (usine de Chorzów), arrêt no 11, 1927, C.P.J.I. série A no 13,
p. 12).
   Pour ce faire, la Cour a notamment examiné les observations écrites
et suppléments d’information des Parties en cherchant à identifier leur
position à la lumière des observations formulées par la Cour au para-
graphe 55 de son ordonnance, à savoir que
    « elles ... paraissent ... diverger d’opinion quant au sens et à la portée
    de cette obligation de résultat — plus précisément quant à la ques-
    tion de savoir si cette communauté de vues est partagée par toutes
    les autorités des Etats-Unis, à l’échelon fédéral et à celui des Etats, et
    si cette obligation s’impose à ces autorités ».
   30. La Cour estime qu’il y a deux façons possibles d’envisager la ques-
tion de savoir si, compte tenu de ce qui précède, il existe au sens de l’ar-
ticle 60 du Statut une contestation dont le règlement appelle une inter-
prétation des dispositions du point 9) du paragraphe 153 de l’arrêt Avena.
   31. En premier lieu, on peut considérer que divers éléments semblent
révéler l’existence d’une différence d’appréciation qui constituerait une
contestation au sens de l’article 60 du Statut.
   Le Mexique relève que, devant la Cour suprême des Etats-Unis en
l’affaire Medellín c. Texas (Supreme Court Reporter, vol. 128 (2008),
p. 1346), « l’exécutif fédéral a soutenu que le paragraphe 1 de l’article 94
[de la Charte des Nations Unies] ne visait que les pouvoirs politiques des
Etats parties ... et non pas l’Etat partie pris dans son ensemble », et il
ajoute qu’« on ne trouve aucun appui pour cette interprétation ... ni dans
le texte même ou dans les but et objet de cette disposition, ni dans les
principes généraux du droit international ». Le Mexique soutient que c’est
sur la base de cette « interprétation erronée » que
    « la Cour [suprême] a conclu que la formulation de l’obligation de
    respecter les arrêts de la Cour du paragraphe 1 de l’article 94 empê-
    chait ... les autorités judiciaires — les autorités les mieux placées pour
    exécuter l’obligation imposée par l’arrêt Avena — de prendre les
    mesures pertinentes »,
cette disposition de la Charte renvoyant, selon la Cour suprême, à un
« engagement de la part des Membres de l’Organisation des Nations
Unies de prendre ultérieurement, par l’intermédiaire de leurs pouvoirs
politiques, des mesures d’exécution d’une décision de la CIJ » (ibid.,
p. 1358). De l’avis du Mexique, il en découle que la plus haute auto-
rité judiciaire des Etats-Unis a considéré que l’arrêt Avena n’énonce pas
une obligation de résultat s’imposant à tous les organes constitutifs des
Etats-Unis — y compris les autorités judiciaires à l’échelon fédéral et
à celui des Etats. Dans cette perspective, non seulement l’obligation
énoncée au point 9) du paragraphe 153 n’est-elle pas réellement consi-
dérée comme une obligation de résultat, mais une telle interprétation ne
tient pas compte, selon le Mexique, de la conclusion, formulée dans
l’arrêt Avena, selon laquelle :

                                                                           14

                   DEMANDE EN INTERPRÉTATION (ARRÊT)                       14

    « chaque fois que la violation des droits individuels conférés à des res-
    sortissants mexicains par l’alinéa b) du paragraphe 1 de l’article 36 de
    la [convention de Vienne sur les relations consulaires] se traduit, dans
    le déroulement des procédures judiciaires qui suivent, par une déten-
    tion prolongée des individus en question ou par un verdict de culpa-
    bilité et par une condamnation à des peines sévères, il faut examiner
    les conséquences juridiques de ladite violation et les prendre en consi-
    dération dans le cadre du réexamen et de la revision à opérer. La
    Cour considère que c’est la procédure judiciaire qui est adaptée à
    cette tâche. » (Avena et autres ressortissants mexicains (Mexique
    c. Etats-Unis d’Amérique), arrêt, C.I.J. Recueil 2004 (I), p. 65-66,
    par. 140.)

   En outre, selon le Mexique, cette appréciation portée par la Cour
suprême est incompatible avec l’interprétation de l’arrêt Avena selon
laquelle celui-ci impose une obligation de résultat à tous les organes
constitutifs des Etats-Unis, y compris au pouvoir judiciaire.
   32. A cet égard, le libellé des conclusions finales du Mexique — pré-
senté le 17 septembre 2008 dans son supplément d’information — visait à
affirmer que l’obligation énoncée au point 9) du paragraphe 153 de
l’arrêt Avena incombe à l’ensemble des entités censées constituer les
Etats-Unis (voir paragraphe 10 ci-dessus).

   Le Mexique rejette par ailleurs l’argument de l’Etat du Texas selon
lequel M. Medellín avait, avant son exécution, bénéficié, de la part des
juridictions au niveau de l’Etat et à l’échelon fédéral, du réexamen et de
la revision prescrits au point 9) du paragraphe 153 de l’arrêt Avena.
   33. Le Mexique soutient également que les actions et déclarations des
Etats-Unis contredisent leur affirmation selon laquelle ils reconnaissent
que le réexamen et la revision constituent une obligation de résultat. Il
renvoie à la décision du Gouvernement des Etats-Unis de ne pas compa-
raître aux audiences que la Cour suprême a tenues pour examiner la
demande de sursis à exécution de M. Medellín. Le Mexique relève par
ailleurs que les Etats-Unis ont tenté très tardivement de faire intervenir le
Congrès pour s’assurer que l’ensemble de leurs entités constitutives se
conformeraient effectivement à ladite obligation.
   34. En outre, le Mexique avance que la Cour suprême a jugé que
l’obligation énoncée au point 9) du paragraphe 153 ne pouvait ni être
exécutée directement par les autorités judiciaires sur le fondement d’un
mémorandum du président, ni l’être sans l’intervention du pouvoir légis-
latif. De l’avis du Mexique — avis que les Etats-Unis ne partagent pas —,
cela signifie nécessairement que l’obligation en question n’est pas vérita-
blement considérée comme une obligation de résultat.
   35. La Cour observe que les éléments qui précèdent pourraient indi-
quer qu’il existe, entre les Parties, une contestation au sens de l’article 60
du Statut.
   36. En second lieu, d’autres éléments donnent à penser qu’il n’existe

                                                                           15

                   DEMANDE EN INTERPRÉTATION (ARRÊT)                          15

au contraire pas de contestation entre les Parties. La Cour relève, sans
nécessairement souscrire à certaines observations relatives au droit inter-
national formulées par la Cour suprême dans son raisonnement, que
cette dernière a indiqué que l’arrêt Avena énonce une obligation s’impo-
sant aux Etats-Unis, tout en précisant que ladite obligation n’a pas
d’effet direct en droit interne et qu’il ne peut y être donné effet par un
mémorandum du président.
   37. Se référant à l’affirmation de la Cour, dans son ordonnance du
16 juillet 2008, selon laquelle une contestation paraissait exister quant à
la portée de l’obligation énoncée au point 9) du paragraphe 153 et quant
aux destinataires spécifiques de celle-ci, les Etats-Unis ont rappelé, dans
leurs observations écrites du 29 août 2008, que le gouvernement fédéral
« parlait au nom » de tous les organes et entités constitutifs de l’auto-
rité gouvernementale, et qu’il était responsable des actes de ceux-ci.
Bien que cette affirmation paraisse concerner des questions différentes
de celle dont la Cour a estimé, au paragraphe 55 de son ordonnance du
16 juillet 2008, qu’elle pouvait faire l’objet de l’éventuelle contestation,
on peut considérer que le Mexique n’a pour sa part examiné cette ques-
tion que de manière assez indirecte dans son supplément d’information
du 17 septembre 2008.
   38. La Cour relève que, aux termes du paragraphe 2 de l’article 98 de
son Règlement, quand une partie introduit une demande en interpréta-
tion d’un arrêt, cette demande « indique avec précision le point ou les
points contestés quant au sens ou à la portée de l’arrêt ».
   Le Mexique a eu la possibilité de préciser les points contestés quant au
sens et à la portée de l’arrêt Avena, d’abord dans sa requête du 5 juin 2008,
puis dans les conclusions formulées au terme du supplément d’informa-
tion qu’il a déposé le 17 septembre 2008.
   La requête fait état d’une contestation portant sur la question de savoir
si l’obligation énoncée au point 9) du paragraphe 153 de l’arrêt Avena
constitue une obligation de résultat. Les Etats-Unis ont reconnu sans tar-
der que l’obligation à laquelle ils étaient tenus était une obligation de
résultat. Les points mis en avant par le Mexique semblent concerner tout
particulièrement la question de la mise en œuvre par les Etats-Unis des
obligations leur incombant aux termes de l’arrêt Avena. S’il est vrai que le
Mexique, dans différents passages du supplément d’information qu’il
a déposé le 17 septembre 2008, fait référence à certaines actions et décla-
rations des entités constitutives des Etats-Unis, ainsi qu’à ce qu’il consi-
dère comme un défaut d’action du gouvernement fédéral à certains
égards, il reste néanmoins très vague quant à l’objet précis de la préten-
due contestation. De surcroît, il est difficile de discerner, sauf par déduc-
tion, la position du Mexique quant à l’existence d’une contestation sur la
question de savoir si l’obligation de résultat incombe à toutes les autori-
tés, à l’échelon fédéral et à celui des Etats, et si celles-ci s’accordent à pen-
ser que tel est le cas.
   39. La Cour observe que, dans sa requête du 5 juin 2008, le Mexique
l’avait simplement priée de confirmer que l’obligation imposée aux Etats-

                                                                              16

                  DEMANDE EN INTERPRÉTATION (ARRÊT)                       16

Unis au point 9) du paragraphe 153 de l’arrêt Avena constituait une obli-
gation de résultat.
  Lorsque le Mexique, durant la procédure orale sur la demande en indi-
cation de mesures conservatoires, a formulé ses conclusions, il a prié la
Cour de dire
    « a) que les Etats-Unis d’Amérique, par l’intermédiaire de tous
         leurs organes compétents et de toutes leurs entités constitutives,
         y compris toutes les branches du gouvernement et tout déten-
         teur de l’autorité publique, à l’échelon des Etats comme à
         l’échelon fédéral, doivent, dans l’attente de l’issue de l’instance
         introduite par le Mexique le 5 juin 2008, prendre toute mesure
         pour éviter qu’il ne soit procédé à l’exécution de MM. José
         Ernesto Medellín, César Roberto Fierro Reyna, Rubén
         Ramírez Cárdenas, Humberto Leal García et Roberto Moreno
         Ramos, à moins et jusqu’à ce que ces cinq ressortissants mexi-
         cains aient fait l’objet du réexamen et de la revision prévus aux
         paragraphes 138 à 141 de l’arrêt rendu par la Cour en
         l’affaire Avena ».
   40. Le Mexique a eu une nouvelle occasion d’indiquer les points précis
qu’il considérait comme faisant l’objet d’une contestation lorsqu’il a
reformulé ses conclusions finales aux points a) 1) et a) 2) du para-
graphe 86 de son supplément d’information du 17 septembre 2008
(voir paragraphe 32 ci-dessus).
   41. De l’avis de la Cour, on pourrait soutenir que la demande formu-
lée au point a) 1) du paragraphe 86, selon laquelle les Etats-Unis, « par
l’intermédiaire de tous leurs organes compétents ..., doivent prendre
toutes les mesures nécessaires pour accorder la réparation que constituent
le réexamen et la revision », ne signifie pas qu’il y ait une obligation de
résultat incombant aux divers organes compétents, entités constitutives et
détenteurs de l’autorité publique, mais uniquement que les Etats-Unis
devront agir par l’intermédiaire de ceux-ci pour s’acquitter des obliga-
tions qui sont les leurs en vertu du point 9) du paragraphe 153.
   Le même libellé — « les Etats-Unis, par l’intermédiaire de tous leurs
organes compétents et de toutes leurs entités constitutives » — figure au
point a) 2) du paragraphe 86 des conclusions finales du Mexique. Que ce
soit sous l’angle de la conformité aux dispositions du paragraphe 2 de
l’article 98 du Règlement ou d’un point de vue plus général, on pourrait
soutenir qu’en définitive le Mexique n’a établi l’existence d’aucune contes-
tation l’opposant aux Etats-Unis. D’ailleurs, ces derniers ont clairement
affirmé qu’ils pouvaient souscrire à la première conclusion finale (point a))
du Mexique, priant la Cour à titre subsidiaire, dans leurs propres conclu-
sions finales, « b) d’interpréter l’arrêt Avena selon les termes du point a)
du paragraphe 86 de la réponse du Mexique aux observations écrites des
Etats-Unis ».
   Le Mexique n’a pas précisé que l’obligation imposée par l’arrêt Avena
aux Etats-Unis liait directement les organes, entités ou autorités de ce

                                                                          17

                   DEMANDE EN INTERPRÉTATION (ARRÊT)                        17

pays, même si cela pourrait être déduit des arguments qu’il a présentés,
notamment dans son supplément d’information.

                                    *   *
  42. La Cour relève que, compte tenu de tous ces éléments, deux façons
d’envisager la question de savoir s’il existe ou non une contestation au
sens de l’article 60 du Statut peuvent être discernées.

                                    *   *
   43. Toutefois, de l’avis de la Cour, même si l’on devait finalement
conclure à l’existence, en l’espèce, d’une contestation au sens de l’ar-
ticle 60 du Statut, la demande du Mexique se heurterait à un autre
obstacle. En effet, les différents points de vue exprimés par les Parties
sur l’existence d’une contestation font apparaître des opinions diver-
gentes sur la question de savoir si le point 9) du paragraphe 153 de l’arrêt
Avena prévoit qu’un effet direct soit donné à l’obligation qu’il énonce.
   44. Aucun passage de l’arrêt Avena ne prescrit ni n’implique que les
tribunaux des Etats-Unis seraient tenus de faire une application directe
du point 9) du paragraphe 153. Il est vrai que l’obligation énoncée dans
ce paragraphe est une obligation de résultat qui doit à l’évidence être exé-
cutée de manière inconditionnelle ; le défaut d’exécution constitue un
comportement internationalement illicite. Cependant, l’arrêt laisse aux
Etats-Unis le choix des moyens d’exécution, sans exclure l’adoption, dans
un délai raisonnable, d’une législation appropriée, si cela est jugé néces-
saire en vertu du droit constitutionnel national. L’arrêt Avena n’empê-
cherait pas davantage une exécution directe de l’obligation en cause, si un
tel effet était permis par le droit interne. En somme, la question n’a pas
été tranchée par l’arrêt initial de la Cour et ne peut dès lors lui être
soumise dans le cadre d’une demande en interprétation en vertu de
l’article 60 du Statut (Demande d’interprétation de l’arrêt du 20 no-
vembre 1950 en l’affaire du droit d’asile (Colombie c. Pérou), arrêt,
C.I.J. Recueil 1950, p. 402).
   45. L’argumentation du Mexique, telle qu’exposée au paragraphe 31
ci-dessus, porte sur la question générale des effets d’un arrêt de la Cour
dans l’ordre juridique interne des Etats parties à l’affaire dans laquelle cet
arrêt a été rendu et non pas sur celle du « sens » et de la « portée » de
l’arrêt Avena, comme l’exige l’article 60 du Statut de la Cour. De par son
caractère général, la question qui sous-tend la demande en interprétation
présentée par le Mexique échappe à la compétence conférée de manière
spécifique à la Cour par l’article 60. S’il y a une contestation, elle ne porte
pas sur l’interprétation de l’arrêt Avena, et en particulier du point 9) du
paragraphe 153.
   46. En conséquence, la Cour ne saurait faire droit à la demande en
interprétation de l’arrêt Avena présentée par le Mexique.

                                    *   *
                                                                            18

                   DEMANDE EN INTERPRÉTATION (ARRÊT)                       18

   47. Avant d’en venir aux demandes additionnelles formulées par le
Mexique, la Cour fait observer que les considérations de droit interne qui
ont, jusqu’à présent, empêché que soit honorée l’obligation incombant
aux Etats-Unis ne sauraient les en délier. Les Etats-Unis ont été laissés
libres de recourir aux moyens de leur choix pour la mise en œuvre de cette
obligation et, dans l’hypothèse où le moyen retenu ne permettrait pas
d’atteindre le résultat escompté dans un délai raisonnable, ils doivent
recourir promptement à d’autres moyens efficaces à cette fin.

                                   * * *
   48. Dans le cadre de l’instance introduite par sa requête en interpréta-
tion, le Mexique a présenté à la Cour trois demandes additionnelles. Pre-
mièrement, il prie la Cour de dire et juger que les Etats-Unis ont violé
l’ordonnance en indication de mesures conservatoires du 16 juillet 2008
en exécutant M. Medellín le 5 août 2008 sans que celui-ci ait bénéficié du
réexamen et de la revision requis par l’arrêt Avena. Deuxièmement, le
Mexique considère que cette exécution constitue en outre une violation
de l’arrêt Avena lui-même. Troisièmement, il demande à la Cour d’ordon-
ner aux Etats-Unis de fournir des garanties de non-répétition.

   49. Les Etats-Unis soutiennent que la Cour n’a pas compétence pour
connaître des demandes additionnelles du Mexique. Pour ce qui est de la
demande du Mexique relative à la violation alléguée de l’ordonnance du
16 juillet 2008, les Etats-Unis sont d’avis, en premier lieu, que le défaut de
compétence de la Cour pour statuer sur la demande en interprétation
s’étend à cette demande incidente. En deuxième lieu, et à titre subsidiaire,
les Etats-Unis avancent qu’une telle demande excède, en tout état de
cause, la compétence conférée à la Cour par l’article 60 du Statut. De
même, les Etats-Unis considèrent qu’aucune base de compétence ne
permet à la Cour de statuer sur la demande du Mexique afférente à une
prétendue violation de l’arrêt Avena. Enfin, ils contestent que la Cour
ait compétence pour ordonner des garanties de non-répétition.

                                    *   *
  50. En ce qui concerne l’argument du Mexique selon lequel les Etats-
Unis ont violé l’ordonnance en indication de mesures conservatoires ren-
due par la Cour le 16 juillet 2008 lorsqu’ils ont exécuté M. Medellín, la
Cour fait observer que, dans ladite ordonnance, elle a conclu qu’« [elle]
parai[ssait] pouvoir connaître, en vertu de l’article 60 du Statut, de la
demande en interprétation » (ordonnance, p. 326, par. 57). La Cour a
ensuite indiqué dans son ordonnance que
    « [l]es Etats-Unis d’Amérique [devaient] prendr[e] toutes les mesures
    nécessaires pour que MM. José Ernesto Medellín Rojas, César
    Roberto Fierro Reyna, Rubén Ramírez Cárdenas, Humberto Leal
    García et Roberto Moreno Ramos ne soient pas exécutés tant que

                                                                           19

                   DEMANDE EN INTERPRÉTATION (ARRÊT)                       19

    n’aura[it] pas été rendu l’arrêt sur la demande en interprétation pré-
    sentée par les Etats-Unis du Mexique, à moins et jusqu’à ce que ces
    cinq ressortissants mexicains aient bénéficié du réexamen et de la
    revision prévus aux paragraphes 138 à 141 de l’arrêt rendu par la
    Cour le 31 mars 2004 dans l’affaire Avena et autres ressortissants
    mexicains (Mexique c. Etats-Unis d’Amérique) » (ordonnance, p. 331,
    par. 80, point II a)).

   51. La Cour n’a pas à rechercher d’autre base de compétence que
celle de l’article 60 du Statut pour connaître de cette allégation de viola-
tion de l’ordonnance en indication de mesures conservatoires rendue
dans le cadre de la même instance. La compétence que lui confère cette
disposition entraîne nécessairement la compétence incidente pour sta-
tuer sur les violations alléguées de l’ordonnance en indication de me-
sures conservatoires. Cela demeure vrai même lorsque la Cour décide, au
stade de l’examen de la demande en interprétation, comme elle l’a fait
en l’espèce, de ne pas exercer sa compétence pour statuer en vertu de
l’article 60.
   52. M. Medellín a été exécuté dans l’Etat du Texas le 5 août 2008,
après avoir présenté en vain un recours en habeas corpus et des demandes
de sursis à exécution, et après qu’un sursis à exécution sollicité par la voie
du recours en grâce lui eut été refusé. M. Medellín a été exécuté sans
avoir pu bénéficier du réexamen et de la revision prévus aux paragra-
phes 138 à 141 de l’arrêt Avena, contrairement à ce qu’avait prescrit la
Cour dans son ordonnance en indication de mesures conservatoires du
16 juillet 2008.
   53. La Cour en conclut que les Etats-Unis ne se sont pas acquittés de
l’obligation dont ils étaient tenus en vertu de l’ordonnance qu’elle a
rendue le 16 juillet 2008, dans le cas de M. José Ernesto Medellín
Rojas.
   54. La Cour note par ailleurs que l’ordonnance du 16 juillet 2008 pres-
crivait que cinq personnes nommément désignées ne devaient pas être
exécutées sans avoir bénéficié du réexamen et de la revision des verdicts
de culpabilité rendus et des peines prononcées à leur encontre ou jus-
qu’à ce qu’elle ait rendu son arrêt sur la demande en interprétation du
Mexique. Aussi convient-il de rappeler que demeure intacte, en vertu
des points 4), 5), 6), 7) et 9) du paragraphe 153 de l’arrêt Avena lui-
même, l’obligation incombant aux Etats-Unis de ne pas exécuter
MM. César Roberto Fierro Reyna, Rubén Ramírez Cárdenas, Hum-
berto Leal García et Roberto Moreno Ramos tant qu’ils n’auront pas
bénéficié du réexamen et de la revision requis. La Cour relèvera encore
que les autres personnes nommément désignées dans l’arrêt Avena doi-
vent également pouvoir bénéficier, dans les conditions qui y sont préci-
sées, du réexamen et de la revision requis.
   55. La Cour rappelle enfin que, ainsi qu’ils l’ont eux-mêmes reconnu,
les Etats-Unis ne se seront pas acquittés de l’obligation qui leur incombe
tant qu’ils n’auront pas assuré le réexamen et la revision des verdicts de

                                                                           20

                  DEMANDE EN INTERPRÉTATION (ARRÊT)                       20

culpabilité rendus et des peines prononcées contre tous les ressortissants
mexicains visés aux points 4), 5), 6) et 7) du paragraphe 153 de
l’arrêt Avena, en tenant compte à la fois des dispositions de l’article 36 de
la convention de Vienne sur les relations consulaires et des paragra-
phes 138 à 141 dudit arrêt.

                                    *   *
  56. S’agissant de la demande additionnelle par laquelle le Mexique
prie la Cour de dire que les Etats-Unis ont violé l’arrêt Avena en exécu-
tant José Ernesto Medellín Rojas sans lui avoir accordé le réexamen et la
revision requis aux termes de cet arrêt, la Cour note que la seule base de
compétence invoquée dans la présente affaire à cet égard est l’article 60
du Statut et que celui-ci ne lui permet pas de connaître de violations éven-
tuelles de l’arrêt dont elle est priée de donner une interprétation.

   57. Au vu de ce qui précède, la Cour conclut que la demande addi-
tionnelle du Mexique ayant trait à des violations alléguées de l’arrêt Avena
doit être rejetée.
                                   * *
   58. Le Mexique prie enfin la Cour d’ordonner aux Etats-Unis de four-
nir des garanties de non-répétition (point 2 c) des conclusions du Mexi-
que) tendant à ce qu’aucun des ressortissants mexicains cités dans
l’arrêt Avena ne soit exécuté sans avoir bénéficié du réexamen et de la
revision prescrits dans le dispositif dudit arrêt.

  59. Les Etats-Unis contestent que la Cour ait compétence pour leur
ordonner de fournir des garanties de non-répétition, à titre principal,
parce que la Cour est dépourvue de compétence sur la base de l’article 60
du Statut pour connaître de la demande en interprétation du Mexique et,
à titre subsidiaire, parce qu’elle ne saurait de toute manière ordonner,
dans le cadre d’une procédure en interprétation, que de telles garanties
soient fournies.
  60. La Cour considère qu’il lui suffit de rappeler que l’arrêt qu’elle a
rendu en l’affaire Avena reste obligatoire et que les Etats-Unis sont tou-
jours tenus de l’appliquer pleinement.

                                   * * *
  61. Par ces motifs,
  LA COUR,
  1) Par onze voix contre une,
  Dit que les questions qui, selon les Etats-Unis du Mexique, oppo-
sent les Parties et appellent une interprétation en vertu de l’article 60
du Statut n’ont pas été décidées par la Cour dans le cadre de l’arrêt

                                                                          21

                   DEMANDE EN INTERPRÉTATION (ARRÊT)                        21

rendu le 31 mars 2004 en l’affaire Avena et autres ressortissants mexi-
cains (Mexique c. Etats-Unis d’Amérique), y compris le point 9) de son
paragraphe 153, et ne peuvent dès lors pas donner lieu à l’interprétation
sollicitée par les Etats-Unis du Mexique ;
           me
  POUR : M    Higgins, président ; M. Al-Khasawneh, vice-président ; MM. Ran-
    jeva, Koroma, Buergenthal, Owada, Tomka, Abraham, Keith, Bennouna,
    Skotnikov, juges ;
  CONTRE : M. Sepúlveda-Amor, juge ;

  2) A l’unanimité,
  Dit que les Etats-Unis d’Amérique ont violé l’obligation dont ils étaient
tenus en vertu de l’ordonnance en indication de mesures conservatoires
du 16 juillet 2008, dans le cas de M. José Ernesto Medellín Rojas ;
  3) Par onze voix contre une,
  Réaffirme que les obligations énoncées au point 9) du paragraphe 153
de l’arrêt Avena continuent de s’imposer aux Etats-Unis d’Amérique et
prend acte des engagements pris par les Etats-Unis d’Amérique en la pré-
sente instance ;
           me
  POUR : M    Higgins, président ; M. Al-Khasawneh, vice-président ; MM. Ran-
    jeva, Koroma, Buergenthal, Owada, Tomka, Keith, Sepúlveda-Amor,
    Bennouna, Skotnikov, juges ;
  CONTRE : M. Abraham, juge ;

  4) Par onze voix contre une,
  Rejette, dans ces conditions, la demande des Etats-Unis du Mexique
tendant à ce qu’elle ordonne aux Etats-Unis d’Amérique de fournir des
garanties de non-répétition ;
           me
  POUR : M    Higgins, président ; M. Al-Khasawneh, vice-président ; MM. Ran-
    jeva, Koroma, Buergenthal, Owada, Tomka, Abraham, Keith, Bennouna,
    Skotnikov, juges ;
  CONTRE : M. Sepúlveda-Amor, juge ;

  5) Par onze voix contre une,
  Rejette le surplus des conclusions des Etats-Unis du Mexique.
           me
  POUR : M    Higgins, président ; M. Al-Khasawneh, vice-président ; MM. Ran-
    jeva, Koroma, Buergenthal, Owada, Tomka, Abraham, Keith, Bennouna,
    Skotnikov, juges ;
  CONTRE : M. Sepúlveda-Amor, juge.



  Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
Paix, à La Haye, le dix-neuf janvier deux mille neuf, en trois exemplaires,
dont l’un restera déposé aux archives de la Cour et les autres seront

                                                                            22

                 DEMANDE EN INTERPRÉTATION (ARRÊT)                   22

transmis respectivement au Gouvernement des Etats-Unis du Mexique et
au Gouvernement des Etats-Unis d’Amérique.

                                                  Le président,
                                         (Signé) Rosalyn HIGGINS.
                                                     Le greffier,
                                        (Signé) Philippe COUVREUR.



  MM. les juges KOROMA et ABRAHAM joignent des déclarations à l’arrêt ;
M. le juge SEPÚLVEDA-AMOR joint à l’arrêt l’exposé de son opinion dissi-
dente .

                                                    (Paraphé) R.H.
                                                    (Paraphé) Ph.C.




                                                                     23

                                                                              23




            DÉCLARATION DE M. LE JUGE KOROMA

[Traduction]

  Article 60 du Statut — Existence d’une contestation portant sur la question
de savoir si le réexamen et la revision prescrits doivent être effectifs — Exis-
tence d’une contestation sur la question de savoir si l’obligation découlant du
point 9) du paragraphe 153 de l’arrêt Avena s’impose aux juridictions internes
— L’arrêt de la Cour devrait être interprété comme signifiant que l’objet de ces
contestations n’est pas abordé au point 9) du paragraphe 153 de l’arrêt Avena
— L’arrêt Avena continue à avoir force obligatoire en vertu de l’article 94 de la
Charte.

   1. Si j’ai voté en faveur du dispositif de l’arrêt, j’estime toutefois qu’il
faut préciser la base sur laquelle la Cour est parvenue à sa conclusion.
C’est pour cette raison que j’ai décidé de joindre la présente déclaration,
afin d’expliciter la manière dont je conçois l’application de l’article 60 du
Statut en l’espèce.
   2. Aux termes de l’article 60, « [l]’arrêt est définitif et sans recours. En
cas de contestation sur le sens et la portée de l’arrêt, il appartient à la
Cour de l’interpréter, à la demande de toute partie ».
   3. Il ressort de la jurisprudence de la Cour que celle-ci applique l’ar-
ticle 60 de son Statut quand deux parties expriment des opinions diver-
gentes sur la portée et le sens d’un arrêt. La Cour a approfondi ce point
en affirmant que la question de l’existence d’une contestation au sens
de l’article 60 est
     « donc uniquement de savoir si le désaccord entre les Parties qui s’est
     manifesté devant la Cour constitue une « divergence entre les Parties
     sur ce qui, dans l’arrêt en question, a été tranché avec force obli-
     gatoire », y compris une « divergence de vues, si tel ou tel point a
     été décidé avec force obligatoire » (Interprétation des arrêts nos 7
     et 8 (usine de Chorzów), arrêt no 11, 1927, C.P.J.I. série A no 13,
     p. 11-12) » (Demande en revision et en interprétation de l’arrêt du
     24 février 1982 en l’affaire du Plateau continental (Tunisie/Jamahi-
     riya arabe libyenne) (Tunisie c. Jamahiriya arabe libyenne), arrêt,
     C.I.J. Recueil 1985, p. 218).


   4. Sur la base de ces critères, il existe au moins deux divergences entre
les positions mexicaine et américaine qui pourraient être considérées
comme donnant matière à « contestation » au sens de l’article 60. En pre-
mier lieu, le Mexique semble être d’avis que les Etats-Unis ne se seront
pas acquittés de l’obligation que leur impose l’arrêt Avena tant que les
efforts déployés pour assurer le réexamen et la revision prescrits ne seront

                                                                              24

              DEMANDE EN INTERPRÉTATION (DÉCL. KOROMA)                      24

pas effectifs, alors que les Etats-Unis estiment que le degré de priorité à
donner à ces efforts dépend des « nombreuses autres questions pres-
santes » dont le gouvernement est saisi. En deuxième lieu, le Mexique
fait valoir que l’obligation de résultat imposée par le point 9) du para-
graphe 153 de l’arrêt Avena « vis[e] [automatiquement et directement]
tous les organes du gouvernement, y compris les organes judiciaires à
l’échelon fédéral et au niveau des Etats », alors que les Etats-Unis pen-
sent que l’exécution de cette obligation par les juridictions internes doit
s’effectuer selon le droit interne. Il s’agit bien là d’un cas très semblable
à celui de la contestation identifiée par la Cour permanente de Justice
internationale dans l’affaire de l’Interprétation des arrêts nos 7 et 8 (usine
de Chorzów) (arrêt no 11, 1927, C.P.J.I. série A no 13, p. 9-15 (la Cour
permanente ayant conclu à l’existence d’une contestation en raison de
divergences d’opinions entre les Etats au sujet du rôle de la loi polonaise
dans l’application de ses arrêts nos 7 et 8)).
   5. Au paragraphe 43 de l’arrêt, la Cour affirme que
     « les différents points de vue exprimés par les Parties sur l’exis-
     tence d’une contestation font apparaître des opinions divergentes sur
     la question de savoir si le point 9) du paragraphe 153 de l’arrêt
     Avena prévoit qu’un effet direct soit donné à l’obligation qu’il
     énonce ».
   Je trouve que ce paragraphe n’est pas particulièrement limpide. La Cour
aurait dû dire clairement que la demande en interprétation est irrecevable
car les questions en litige sortent du cadre du point 9) du paragraphe 153
dudit arrêt, qui demande aux Etats-Unis « d’assurer, par les moyens de
leur choix, le réexamen et la revision des verdicts de culpabilité rendus et
des peines prononcées contre les ressortissants mexicains » mentionnés
dans l’arrêt. A cet égard, la Cour aurait dû conclure que le point 9) du
paragraphe 153 ne concerne pas la question de savoir si l’examen et la
revision prescrits devraient conduire à un résultat précis, ni directement
celle de savoir si l’obligation de résultat y énoncée lie directement tous les
organes du gouvernement, y compris les organes judiciaires à l’échelon
fédéral et au niveau des Etats ou si son exécution sur le plan interne doit
être régie par le droit interne. C’est parce qu’aucun de ces points ne relève
clairement du champ d’application du point 9) du paragraphe 153 que
j’ai voté en faveur du dispositif de l’arrêt.
   6. Par ailleurs, en appliquant les critères énoncés plus haut et pour res-
ter conforme à sa jurisprudence, la Cour aurait pu juger la demande en
interprétation recevable sur la base de l’une ou l’autre des divergences
donnant matière à contestation mentionnées plus haut. Pour ce qui est de
la première, qui porte sur la question de savoir si les efforts tendant à
assurer le réexamen et la revision prescrits doivent être effectifs, il ressort
de la jurisprudence de la Cour que l’objet de la contestation peut aussi
concerner les motifs dans la mesure où ces motifs sont « inséparables ... du
dispositif » (Demande en interprétation de l’arrêt du 11 juin 1998 en
l’affaire de la Frontière terrestre et maritime entre le Cameroun et le

                                                                            25

              DEMANDE EN INTERPRÉTATION (DÉCL. KOROMA)                    25

Nigéria (Cameroun c. Nigéria), exceptions préliminaires (Nigéria
c. Cameroun), arrêt, C.I.J. Recueil 1999 (I), p. 35, par. 10). Compte
tenu de ce principe, la Cour aurait très bien pu conclure que la demande
en interprétation était recevable pour ce qui est de ce premier chef de
contestation (voir Avena, p. 65, par. 138, où la Cour souligne que le
réexamen et la revision prescrits doivent être « effectifs »).
   7. De même, pour ce qui est de la seconde divergence, qui porte sur
l’exécution de l’arrêt par les juridictions internes, la Cour aurait pu
conclure que cette question, dont on peut considérer qu’elle est visée par
l’expression « par les moyens de leur choix », entrait dans le cadre du
point 9) du paragraphe 153. La Cour aurait pu ainsi conclure que la
demande en interprétation présentée par le Mexique était recevable et
procéder à l’interprétation de ce paragraphe, en examinant la question
relativement restreinte de savoir si le point 9) crée une obligation directe
pour les autorités étatiques et locales des Etats-Unis d’assurer le réexa-
men et la revision prescrits, ou s’il crée une obligation internationale dont
l’exécution par des juridictions internes doit s’effectuer selon le droit des
Etats-Unis.
   8. En outre, en se livrant à une interprétation sur la base du premier
chef de contestation, la Cour aurait pu admettre que les efforts visant à
assurer le réexamen et la revision prescrits doivent être effectifs pour que
l’arrêt Avena soit respecté. En effet, sans même en arriver à l’interpréta-
tion, la Cour rappelle dans son arrêt que, contrairement à ce qu’ils ont
parfois laissé entendre et
    « ainsi qu’ils l’ont eux-mêmes reconnu, les Etats-Unis ne se seront
    pas acquittés de l’obligation qui leur incombe tant qu’ils n’auront
    pas assuré le réexamen et la revision des verdicts de culpabilité ren-
    dus et des peines prononcées contre tous les ressortissants mexicains
    visés aux points 4), 5), 6) et 7) du paragraphe 153 de l’arrêt Avena,
    en tenant compte à la fois des dispositions de l’article 36 de la
    convention de Vienne sur les relations consulaires et des paragra-
    phes 138 à 141 dudit arrêt » (par. 55).
La Cour a conclu qu’il ne sera satisfait à l’obligation en cause que si les
Etats-Unis assurent effectivement, par les moyens de leur choix, le réexa-
men et la revision des verdicts de culpabilité en litige dans l’arrêt Avena,
et que les Etats-Unis n’ont pas encore honoré les obligations que leur
impose cet arrêt.
   9. S’agissant de la seconde divergence, la Cour aurait pu conclure que
l’obligation de résultat énoncée au point 9) du paragraphe 153 s’impose
aux juridictions internes, étant donné qu’elle avait indiqué que les Etats-
Unis devaient assurer, « par les moyens de leur choix », le réexamen et la
revision prescrits. Cette conclusion implique nécessairement que les Etats-
Unis ont le choix des moyens leur permettant de respecter l’obligation
que leur impose l’arrêt Avena.
   10. Compte tenu des considérations qui précèdent, dans la présente
affaire où se pose la question de l’existence d’une contestation sur la por-

                                                                          26

              DEMANDE EN INTERPRÉTATION (DÉCL. KOROMA)                      26

tée et le sens du point 9) du paragraphe 153 de l’arrêt Avena, la Cour
aurait pu, sur la base de sa jurisprudence, répondre par l’affirmative à
cette question. Or, elle a conclu que la requête elle-même ne portait pas
sur une question qu’elle avait déjà tranchée. Quoi qu’il en soit, en réaf-
firmant l’obligation du défendeur à l’égard des personnes nommément
désignées dans l’arrêt Avena, l’arrêt a confirmé l’objet et le but de l’ar-
ticle 60 du Statut. Premièrement, ainsi qu’il est clairement indiqué dans la
conclusion du présent arrêt, « l’arrêt ... rendu en l’affaire Avena reste obli-
gatoire et ... les Etats-Unis sont toujours tenus de l’appliquer pleine-
ment » (par. 60). Deuxièmement, comme il est indiqué au paragraphe 55
du présent arrêt, et comme il est rappelé plus haut, les Etats-Unis ne se
seront pas acquittés de l’obligation qui leur incombe en vertu de l’arrêt
Avena « tant qu’ils n’auront pas assuré le réexamen et la revision des ver-
dicts de culpabilité rendus et des peines prononcées » contre tous les res-
sortissants mexicains visés, « en tenant compte à la fois des dispositions
de l’article 36 de la convention de Vienne sur les relations consulaires et
des paragraphes 138 à 141 dudit arrêt ».
   11. Ainsi, alors que la Cour n’est peut-être pas en mesure d’interpréter
son arrêt Avena, celui-ci continue à avoir force obligatoire, et certaines
obligations qui y sont énoncées n’ont pas encore été honorées. Selon
l’article 94 de la Charte, et aussi, en l’espèce, selon les principes fonda-
mentaux des droits de l’homme, le droit international exige tout simple-
ment le respect intégral et en temps utile de l’arrêt Avena pour tous les
ressortissants mexicains qui y sont mentionnés.

                                             (Signé) Abdul G. KOROMA.




                                                                            27

                                                                        27




              DECLARATION OF JUDGE ABRAHAM

[Translation]

   I have voted in favour of all but one of the points in the operative
clause of the present Judgment.
   The point in question is the third one, on which, much to my regret, I
have had to stand apart from all my colleagues.
   I believe it necessary to explain why in a few lines.
   In point (3) of the operative clause the Court
    “[r]eaffirms the continuing binding character of the obligations of
    the United States of America under paragraph 153 (9) of the Avena
    Judgment and takes note of the undertakings given by the United
    States of America in these proceedings”.
   I do not of course contest either the validity of the first statement or
the significance of the second.
   It is self-evident that the obligations arising under point (9) of the
operative clause in the Avena Judgment, i.e., the obligation to provide
review and reconsideration of the convictions and sentences of all 51 Mexi-
can nationals referred to in that Judgment, continue to be binding on the
United States ; nor, moreover, has there been any dispute between the
Parties as to this. The case of José Ernesto Medellín Rojas apart, his
execution having now rendered this obligation moot in his regard, it is
clear that the United States remains under an obligation in respect of the
convicted Mexican nationals to comply with the Court’s Judgment, save
in so far as it may have done so already in some of their cases, this last
question being one which the Court was not called upon to decide and
did not seek to decide. It is also true that the United States, speaking
throughitsauthorizedrepresentativesbeforetheCourt,reaffirmeditsunder-
taking to take all necessary steps to ensure prompt receipt of the
“appropriate reparation” defined in point (9) of the operative clause in
the Avena Judgment by those convicted Mexican nationals who have not
yet obtained it, and the Court clearly cannot but so note with interest.
   Thus, my motive in voting against point (3) of the operative clause was
not any disagreement with its content. It was that the statements made
there are patently beyond the scope of the Court’s jurisdiction under
Article 60 of the Statute, which is what it is exercising, or supposed to
exercise, in the present case. This jurisdiction has as its sole subject-
matter the interpretation of the Judgment previously rendered and it cannot
extend to any question of compliance, past or future, with that Judg-
ment.
   This is moreover just what the Court says in dismissing Mexico’s claim
asking the Court to declare that the United States breached the Avena

                                                                        28

             REQUEST FOR INTERPRETATION (DECL. ABRAHAM)                  28

Judgment by executing Medellín. In paragraph 56 of the Judgment, the
limits on the jurisdiction conferred on the Court by Article 60 are
described, leading to the conclusion that the Court cannot uphold this
claim. Yet, as a matter of logic, it can be inferred from point (2) of the
operative clause, in which Medellín’s execution is found to be a violation
of the Court’s Order of 16 July 2008 indicating provisional measures,
that the United States violated the Avena Judgment by taking the action
in question. The Court has seen fit to grant Mexico’s request for a finding
that the Order has been violated : this is because the title of jurisdiction
here exercised by the Court incidentally covers the question of compli-
ance with the provisional measures ordered by the Court, as the Order
was “issued in the same proceedings” (for interpretation) (paragraph 51).
On the other hand, the Court refuses, and rightly so, to uphold the claim
asking it to find that the same action (executing Medellín) constituted a
violation of the Avena Judgment as well — even though, logically, the
two propositions must simultaneously both hold true — because this
claim cannot be brought, either directly or incidentally, within the juris-
diction vested in the Court under Article 60.
   The same logic should have led the Court to refrain from incorporat-
ing in the operative clause of the Judgment such observations — incon-
trovertible though they may be — as those appearing in point (3).
   It is one thing to include in the reasoning of a judgment legally super-
fluous comments, observations or propositions apparently beyond the
scope proper of the jurisdiction exercised by the Court. This is never par-
ticularly advisable, but the Court may on occasion have reasons for
doing so by way of explanation. Where done judiciously and in modera-
tion (as, for example, in paragraphs 54 and 55 here), this can be accept-
able.
   It is in any case another to include in the operative clause of a judg-
ment observations falling outside the scope of the jurisdiction being exer-
cised by the Court. The reason for this is that, while superabundant
elements in the reasoning have no force as res judicata, everything in the
operative clause of a judgment is in principle res judicata. Superfluous
points in the reasoning may be permissible ; superfluous statements in the
operative clause are not. It follows that each and every part of the opera-
tive clause must fall strictly within the scope of the Court’s jurisdiction.
   That is not true in respect of point (3). There the Court is not respond-
ing to a request for an interpretation of the Avena Judgment, neither
Party having ever raised any issue concerning the Judgment’s effects over
time and calling for an interpretation.
   In fact, point (3) appears instead to be a preamble, as it were, to
point (4), in which the Court declines Mexico’s request that the United
States be ordered to provide guarantees of non-repetition (of the viola-
tion of the Avena Judgment). It is in the light of the observations made in
point (3) (“in these circumstances”) that the Court in the following sub-
paragraph declines this request.
   But, in my view, what justifies the denial of the submission rightly

                                                                         29

             REQUEST FOR INTERPRETATION (DECL. ABRAHAM)                 29

rejected by the Court in point (4) of the operative clause is not the fact
that the United States has given an undertaking henceforth to comply
fully with the Avena Judgment, but rather that this submission itself is
extrinsic to the jurisdiction deriving from Article 60 of the Statute, the
only jurisdiction invoked by Mexico in the present case.
   While I voted against point (3), for the reasons just set out, I did not
feel the need to vote against point (4) too, even though it contains what
I think is an unfortunate cross-reference to the preceding point. In my
view, what is important is that point (4) rejects the request, which the
Court was in no position to grant.
   I shall add in conclusion that the preceding comments do not cast any
doubt on my agreement with the crux of the Judgment just delivered by
the Court, which, to my thinking, is found in paragraphs 29 to 46 of the
reasoning and point (1) of the operative clause.

                                           (Signed) Ronny ABRAHAM.




                                                                        30

                                                                              30




  OPINION DISSIDENTE DE M. LE JUGE SEPÚLVEDA-AMOR

[Traduction]

   Accord avec l’essentiel du raisonnement et la plupart des conclusions — Regret
que la Cour n’ait pas tranché des questions indéniablement assez obscures
— Reconnaissance implicite par la Cour de l’existence d’une contestation
— Interprétation de l’obligation de résultat comme nécessitant un résultat précis
dans un délai raisonnable — Faute de résultat, nécessité de recourir à d’autres
moyens efficaces, tels que l’adoption de textes législatifs — M. Medellín ayant
été exécuté sans avoir bénéficié du réexamen et de la revision requis — La Cour
considérant que les Etats-Unis ont violé leurs obligations — Pourtant, absence
de détermination des conséquences juridiques découlant de cette violation
— Arrêt Avena demeurant obligatoire.
   Article 36 conférant des droits individuels — Mexique et Etats-Unis ayant
des vues divergentes — Règle de la carence procédurale n’ayant pas été révisée
— Nécessité de ne pas appliquer la règle de la carence procédurale pour que le
réexamen et la revision puissent produire effet — Force obligatoire de l’arrêt
— Interprétation de la Cour suprême des Etats-Unis différente de celle du
Mexique et des Etats-Unis — La Cour aurait dû trancher la question soulevée
par les interprétations contradictoires — Réexamen et revision ayant bénéficié à
un seul ressortissant mexicain parmi les cinquante et un cités dans l’arrêt Avena
— Obligation incombant à toutes les autorités à l’échelon des Etats et à l’éche-
lon fédéral — Importance du rôle du système judiciaire, et plus particulièrement
de la Cour suprême des Etats-Unis — Mexique ayant établi l’existence d’une
contestation — Responsabilité de l’Etat — Cette responsabilité étant engagée
par l’action des organes et autorités compétents agissant dans cet Etat — Arrêt
LaGrand ayant conclu qu’un gouverneur a l’obligation d’agir conformément aux
engagements des Etats-Unis — En la présente affaire, tous les organes compé-
tents et toutes les entités constitutives devant se conformer au réexamen et à la
revision prescrits, ainsi que le soutient le Mexique — L’interprétation du diffé-
rend par la Cour aurait pu apporter une contribution inestimable à la clarifica-
tion des règles et à leur exécution.

   1. Je souscris pour l’essentiel au raisonnement de la Cour, ainsi qu’à la
plupart des conclusions formulées dans le dispositif du présent arrêt. Je
regrette toutefois de ne pouvoir m’associer à certaines d’entre elles, étant
non seulement en désaccord avec certaines des vues exprimées, mais esti-
mant aussi que la Cour n’a pas saisi une excellente occasion qui lui aurait
permis de régler des questions appelant une interprétation et de préciser
le sens et la portée de l’arrêt Avena sur certains points indéniablement
obscurs.

   2. Avant d’exposer et d’expliciter les points sur lesquels je suis en
désaccord avec l’arrêt, il me semble utile de rappeler certaines observa-
tions importantes que la Cour a jugé bon de formuler ; celles-ci découlent
dans une large mesure d’une interprétation de l’arrêt Avena. Dans le pré-

                                                                              31

        DEMANDE EN INTERPRÉTATION (OP. DISS. SEPÚLVEDA-AMOR)                 31

sent arrêt, la Cour a établi avec précision ce qu’est une obligation de
résultat : il s’agit d’« une obligation d’aboutir à un résultat précis » (arrêt,
par. 27). Il est clair que les Etats-Unis ont l’obligation d’assurer le réexa-
men et la revision visés aux paragraphes 138 à 141 de l’arrêt Avena aux
ressortissants mexicains cités dans cette décision qui encourent toujours
la peine de mort. La Cour a cependant précisé la portée de cette
obligation :

       « La Cour observe qu’il doit être satisfait à cette obligation de
     résultat dans un délai raisonnable. Même des efforts sérieux des
     Etats-Unis, s’ils n’aboutissent pas à la revision et au réexamen visés
     aux paragraphes 138 à 141 de l’arrêt Avena, ne sauraient être consi-
     dérés comme satisfaisant à une telle obligation. » (Par. 27 ; les itali-
     ques sont de moi.)
  3. Si l’obligation de résultat est une obligation à laquelle « il doit être
satisfait ... dans un délai raisonnable », alors les Etats-Unis ne s’y sont
pas conformés. En effet, le Mexique a indiqué que, depuis le mois de
mars 2004, date à laquelle a été rendu l’arrêt Avena,
     « au moins trente-trois des cinquante et un ressortissants mexicains
     cités dans l’arrêt de la Cour ont demandé le réexamen et la revision
     de leur cas auprès de juridictions des Etats fédérés et de l’Etat fédéral
     des Etats-Unis d’Amérique.
        A ce jour, seul l’un de ces ressortissants — M. Osbaldo Torres
     Aguilera — a vu son cas réexaminé et révisé conformément à la déci-
     sion de la Cour. Il convient toutefois d’indiquer que l’Etat de l’Arkan-
     sas a accepté de commuer la peine capitale prononcée contre
     M. Rafael Camargo Ojeda en une peine de réclusion à perpétuité en
     échange de son consentement à renoncer aux droits au réexamen et à
     la revision prévus par l’arrêt Avena. Tous les autres efforts déployés
     aux fins de la mise en œuvre de cet arrêt ont échoué. » (CR 2008/14,
     p. 20, par. 2 et 3 (Babcock).)
Près de cinq années se sont écoulées depuis le prononcé de l’arrêt Avena.
Dès lors que la Cour estime que la question des délais est un élément
essentiel et que les résultats obtenus du point de vue de l’exécution de
l’arrêt ont été limités — ce qui est un euphémisme —, on ne saurait consi-
dérer que les Etats-Unis ont atteint le résultat précis attaché à l’obligation
de résultat.
   4. Ainsi qu’il ressort d’une lecture attentive de l’arrêt en la présente
affaire, la Cour reconnaît implicitement que le Mexique et les Etats-Unis
se sont en réalité révélés avoir des vues opposées quant au sens et à la
portée de l’arrêt Avena. Dans l’ordonnance en indication de mesures
conservatoires, il est indiqué au paragraphe 55 que,
     « s’il semble que les deux Parties voient dans le point 9) du para-
     graphe 153 de l’arrêt Avena une obligation internationale de
     résultat, elles n’en paraissent pas moins diverger d’opinion quant

                                                                             32

        DEMANDE EN INTERPRÉTATION (OP. DISS. SEPÚLVEDA-AMOR)                32

     au sens et à la portée de cette obligation de résultat — plus précisé-
     ment quant à la question de savoir si cette communauté de vues est
     partagée par toutes les autorités des Etats-Unis, à l’échelon fédéral
     et à celui des Etats, et si cette obligation s’impose à ces autorités »
     (ordonnance, p. 326, par. 55).
  5. Bien que la Cour soit parvenue à la conclusion que les questions
qui, selon le Mexique, appellent une interprétation n’ont pas été tran-
chées par elle dans le cadre de l’arrêt Avena et qu’elles ne peuvent dès lors
pas donner lieu à l’interprétation demandée par le Mexique (arrêt, par. 59,
point 1), elle admet qu’« [o]n peut considérer que divers éléments sem-
blent révéler l’existence d’une différence d’appréciation qui constituerait
une contestation au sens de l’article 60 du Statut » (ibid., par. 31). Ayant
examiné certaines allégations du Mexique, la Cour fait ensuite « obser-
ve[r] que [c]es éléments ... pourraient indiquer qu’il existe, entre les
Parties, une contestation au sens de l’article 60 du Statut » (ibid., par. 35).
Enfin, elle déclare — dans un paragraphe qui sera examiné ultérieure-
ment car il se prête à des interprétations divergentes — que
     « [l]e Mexique n’a pas précisé que l’obligation imposée par l’arrêt
     Avena aux Etats-Unis liait directement les organes, entités ou auto-
     rités de ce pays, même si cela pourrait être déduit des arguments qu’il
     a présentés, notamment dans son supplément d’information. » (Ibid.,
     par. 41 ; les italiques sont de moi.)
   6. En réalité, la Cour reconnaît presque dans l’arrêt qu’il existe une
« contestation », « dispute », ou « desacuerdo », selon la traduction espa-
gnole de l’article 60 du Statut. La question de savoir si le Mexique s’est
ou non conformé au paragraphe 2 de l’article 98 du Règlement de la
Cour, qui dispose que « le point ou les points contestés quant au sens ou
à la portée de l’arrêt » sont indiqués « avec précision », mérite un examen
approfondi, auquel nous nous livrerons ultérieurement dans le cadre de
la présente opinion dissidente.
   7. Dans le présent arrêt, la Cour interprète plus précisément le sens et
la portée de l’arrêt Avena en indiquant que
     « les considérations de droit interne qui ont, jusqu’à présent, empêché
     que soit honorée l’obligation incombant aux Etats-Unis ne sauraient
     les en délier. Les Etats-Unis ont été laissés libres de recourir aux
     moyens de leur choix pour la mise en œuvre de cette obligation et,
     dans l’hypothèse où le moyen retenu ne permettrait pas d’atteindre le
     résultat escompté dans un délai raisonnable, ils doivent recourir
     promptement à d’autres moyens efficaces à cette fin. » (Ibid., par. 47 ;
     les italiques sont de moi.)
Ainsi que la Cour suprême des Etats-Unis l’a dit, les autres moyens effi-
caces permettant aux Etats-Unis d’exécuter rapidement l’obligation leur
incombant consistent à adopter des textes législatifs : « le pouvoir d’inté-
grer à la loi interne une obligation conventionnelle découlant d’un traité

                                                                            33

        DEMANDE EN INTERPRÉTATION (OP. DISS. SEPÚLVEDA-AMOR)               33

non auto-exécutoire relève du Congrès et non de l’exécutif » (Medellín
c. Texas, 128 S. Ct. 1346, 1368 (2008), joint en annexe B, p. 60, de la
Demande en interprétation de l’arrêt du 31 mars 2004 en l’affaire Avena
et autres ressortissants mexicains (Mexique c. Etats-Unis d’Amérique)
(Mexique c. Etats-Unis d’Amérique)).
   8. Les moyens dont disposent les Etats-Unis pour assurer rapidement
une exécution effective de l’obligation qui leur incombe sont essentielle-
ment d’ordre législatif et ce, de préférence à l’échelon fédéral. Ainsi que
l’a indiqué la Cour permanente de justice internationale :
    « un Etat qui a valablement contracté des obligations internationales
    est tenu d’apporter à sa législation les modifications nécessaires pour
    assurer l’exécution des engagements pris » (Echange des populations
    grecques et turques, avis consultatif, 1925, C.P.J.I. série B no 10,
    p. 20).
La Cour n’a cessé de réaffirmer dans sa jurisprudence qu’un Etat ne sau-
rait invoquer son droit interne pour justifier de ne pas avoir exécuté une
obligation juridique internationale. Ainsi, en prenant les mesures qui leur
incombent en vertu de l’arrêt Avena, les Etats-Unis « ne saurai[en]t invo-
quer vis-à-vis d’un autre Etat [leur] propre Constitution pour se soustraire
aux obligations que [leur] imposent le droit international ou les traités en
vigueur » (Traitement des nationaux polonais et des autres personnes
d’origine ou de langue polonaise dans le territoire de Dantzig, avis consul-
tatif, 1932, C.P.J.I. série A/B no 44, p. 24).
  9. La Cour a clairement établi que M. José Ernesto Medellín Rojas
    « a été exécuté sans avoir pu bénéficier du réexamen et de la revision
    prévus aux paragraphes 138 à 141 de l’arrêt Avena, contrairement à
    ce qu’[elle] avait prescrit ... dans son ordonnance en indication de
    mesures conservatoires du 16 juillet 2008 » (arrêt, par. 52).
Dans le dispositif de l’arrêt, elle a dit, à l’unanimité, que les Etats-Unis
« ont violé l’obligation dont ils étaient tenus » en vertu de l’ordonnance
qu’elle avait rendue (ibid., par. 61, point 2). La Cour ne laisse par ailleurs
subsister aucun doute quant au fait que l’obligation incombant aux
Etats-Unis de ne pas exécuter les quatre autres ressortissants mexicains
visés dans l’ordonnance du 16 juillet 2008, « tant qu’ils n’auront pas béné-
ficié du réexamen et de la revision requis », « demeure intacte » en vertu de
l’arrêt Avena lui-même (ibid., par. 54). Elle réaffirme en outre, dans le
dispositif, « que les obligations énoncées au point 9) du paragraphe 153
de l’arrêt Avena continuent de s’imposer aux Etats-Unis d’Amérique »
(ibid., par. 61, point 3).
   10. La Cour a donc jugé que, pour avoir exécuté M. Medellín en viola-
tion de l’ordonnance du 16 juillet 2008, les Etats-Unis avaient manqué à
l’obligation qui leur incombait. Ce qui fait défaut, dans le présent arrêt,
c’est la détermination des conséquences juridiques découlant du grave
manquement des Etats-Unis aux prescriptions de l’ordonnance et de
l’arrêt Avena.

                                                                           34

        DEMANDE EN INTERPRÉTATION (OP. DISS. SEPÚLVEDA-AMOR)              34

   11. Dans son ordonnance du 16 juillet 2008, la Cour a clairement
insisté sur certains engagements des Etats-Unis. Elle a pris acte des vues
et engagements ci-après, formulés par l’agent des Etats-Unis :

    « les Etats-Unis ont reconnu que, si l’un quelconque des ressortis-
    sants mexicains cités dans la demande en indication de mesures
    conservatoires devait être exécuté sans avoir bénéficié du réexamen
    et de la revision prescrits par l’arrêt Avena, il y aurait violation des
    obligations que leur impose le droit international ... en particulier,
    l’agent des Etats-Unis a déclaré à la Cour qu’« il serait manifeste-
    ment contraire à l’arrêt Avena de procéder à l’exécution de la peine
    de M. Medellín sans accorder à celui-ci le réexamen et la revision
    requis » ;
    les Etats-Unis ont admis « qu’ils [étaient] responsables en droit inter-
    national des actes de leurs entités politiques », notamment « des
    autorités fédérales, des autorités des Etats ou des autorités locales »,
    et que leur propre responsabilité internationale serait engagée si, par
    suite d’actes ou d’omissions de l’une quelconque de ces entités poli-
    tiques, ils se trouvaient dans l’incapacité de respecter les obligations
    internationales leur incombant en vertu de l’arrêt Avena ... en parti-
    culier, l’agent des Etats-Unis a reconnu devant la Cour que « les
    Etats-Unis seraient incontestablement responsables, en application
    du principe de l’engagement de la responsabilité de l’Etat, à raison
    de faits internationalement illicites commis par les autorités d’Etats
    [fédérés] » (ordonnance du 16 juillet 2008, p. 330-331, par. 76-77).
   12. Le 5 août 2008, M. Medellín a été exécuté dans l’Etat du Texas
sans avoir pu bénéficier du réexamen et de la revision requis, après avoir
présenté en vain un recours en habeas corpus et des demandes de sursis à
exécution, et après qu’un sursis à exécution sollicité par la voie du recours
en grâce lui eut été refusé, ainsi que cela est précisé au paragraphe 52 de
l’arrêt. Or, la Cour n’a pas même jugé nécessaire de mentionner dans le
présent arrêt les engagements qu’a pris l’agent des Etats-Unis lorsqu’il a
reconnu que l’exécution de M. Medellín constituerait une violation d’une
obligation internationale, qu’elle serait contraire à l’arrêt Avena, que les
Etats-Unis étaient responsables en droit international des actes de leurs
entités politiques et que leur propre responsabilité serait engagée, en
vertu des principes de la responsabilité de l’Etat, à raison de faits inter-
nationalement illicites commis par les autorités fédérales, des Etats ou
locales.
   13. Il est profondément regrettable que la Cour n’ait pas jugé néces-
saire de se prononcer sur le fait que les Etats-Unis ne se sont pas confor-
més à une obligation internationale. Il est difficile de comprendre et
d’admettre un tel silence, dès lors, notamment, que l’agent des Etats-Unis
a lui-même reconnu que la violation d’une obligation internationale par
l’Etat qu’il représente engageait la responsabilité de celui-ci. En s’abste-
nant de conférer une quelconque portée juridique à la violation de l’arrêt

                                                                          35

        DEMANDE EN INTERPRÉTATION (OP. DISS. SEPÚLVEDA-AMOR)             35

Avena et de l’ordonnance du 16 juillet 2008, la Cour a manqué une occa-
sion de contribuer au développement du droit de la responsabilité de
l’Etat, et n’a pas tenu compte de la nécessité de statuer sur les consé-
quences des actes internationalement illicites d’un Etat et de déterminer
le remède qui s’impose dans de telles circonstances.
   14. Malgré ce silence inexpliqué, la Cour ressent le besoin de « rappeler
que l’arrêt qu’elle a rendu en l’affaire Avena reste obligatoire et que les
Etats-Unis sont toujours tenus de l’appliquer pleinement » (arrêt, par. 60).
Espérons que le Congrès des Etats-Unis adoptera un texte de loi afin de
se conformer à la décision de la Cour. Faute d’un texte adopté au niveau
fédéral, les obligations énoncées dans l’arrêt Avena deviendront une pure
abstraction, dépourvue de toute valeur juridique. Pour reprendre les
termes de la Cour suprême des Etats-Unis,
    « [l]’arrêt Avena donne lieu à des obligations de droit international
    assumées par les Etats-Unis, cependant il ne s’impose pas en droit
    interne parce qu’aucun des traités en cause — le protocole de signa-
    ture facultative, la Charte des Nations Unies et le Statut de la CIJ —
    ne peut être assimilé à une loi fédérale en l’absence de lois de mise en
    œuvre ; aucune loi de ce genre n’a été adoptée » (Medellín c. Texas,
    128 S. Ct. 1346 (2008), Résumé ; joint à la requête en tant
    qu’annexe B, p. 44).


                 I. CONTESTATION/DISPUTE/DESACUERDO

   15. Afin de bien déterminer s’il existe une « contestation »/« dispute »/
« desacuerdo » au sens de l’article 60 du Statut, il convient de prendre
en compte toute la dimension du litige qui oppose les Etats-Unis au
Mexique. Les autorités au niveau fédéral et à celui de l’Etat fédéré, en
particulier le pouvoir exécutif ainsi que les autorités judiciaires à ces
deux niveaux, ont pris part à la procédure.
   16. L’arrêt Avena est clairement applicable, d’une manière générale, à
tous les ressortissants mexicains ayant été condamnés à de lourdes peines
ou à une détention prolongée. Il ne vise donc pas seulement les cinquante
et un ressortissants mexicains cités, mais également les ressortissants
mexicains qui seraient, à l’avenir, condamnés à des « peines sévères ». La
Cour a jugé, à l’unanimité, que
    « si des ressortissants mexicains devaient néanmoins être condamnés
    à une peine sévère sans que les droits qu’ils tiennent de l’alinéa b) du
    paragraphe 1 de l’article 36 de la convention aient été respectés, les
    Etats-Unis d’Amérique devront, en mettant en œuvre les moyens
    de leur choix, assurer le réexamen et la revision du verdict de culpa-
    bilité et de la peine, de façon à accorder tout le poids voulu à la
    violation des droits prévus par la convention » (Avena et autres
    ressortissants mexicains (Mexique c. Etats-Unis d’Amérique),
    arrêt, C.I.J. Recueil 2004 (I), p. 73, par. 153, point 11)).

                                                                         36

        DEMANDE EN INTERPRÉTATION (OP. DISS. SEPÚLVEDA-AMOR)               36

   17. Compte tenu de cette conclusion, qui figure dans le dispositif de
l’arrêt, il est tout à fait légitime de s’intéresser aux vues opposées qui ont
été présentées à la Cour suprême des Etats-Unis en l’affaire Sanchez-
Llamas c. Oregon, qui a trait au cas d’un ressortissant mexicain condamné
à plus de vingt ans de réclusion. Ce dernier, bien qu’il ne soit pas nommé-
ment désigné dans l’arrêt Avena, a le droit de bénéficier du remède judi-
ciaire qui y est prescrit. Il est également fort instructif d’examiner les
appréciations portées dans cette même affaire par la Cour suprême des
Etats-Unis, lesquelles divergent très nettement, ainsi que nous le démon-
trerons dans les paragraphes suivants, de celles du Mexique et de ce que
la présente Cour a dit dans les affaires LaGrand et Avena.


            II. L’ARTICLE 36 CONFÈRE DES DROITS INDIVIDUELS

  18. Dans le mémoire qu’il a présenté en qualité d’amicus curiae en
faveur de M. Sanchez-Llamas, dans le cadre du recours en certiorari
formé par celui-ci devant la Cour suprême des Etats-Unis, le Mexique a
déclaré avec la plus grande insistance que
    « la Cour, dans l’arrêt Avena, a réaffirmé on ne peut plus clairement
    que l’article 36 de la convention de Vienne confère des droits indivi-
    duels à tous les ressortissants mexicains détenus ou arrêtés aux
    Etats-Unis » (mémoire à titre d’amicus curiae présenté par le Gou-
    vernement des Etats-Unis du Mexique en faveur du requérant 3, 4,
    Sanchez-Llamas c. Oregon, 126 S. Ct. 2669 (2006) ; les italiques sont
    de moi).
A l’appui de sa thèse, le Mexique invoque le paragraphe 40 de l’arrêt
Avena : les droits individuels des ressortissants mexicains « sont des droits
dont la réalisation doit, en tout cas en premier lieu, être recherchée dans
le cadre du système juridique interne des Etats-Unis (Avena et autres
ressortissants mexicains (Mexique c. Etats-Unis d’Amérique), arrêt,
C.I.J. Recueil 2004 (I), p. 35, par. 40).
   19. En l’affaire Sanchez-Llamas, le Mexique a également invoqué,
pour étayer son argumentation, ce que les Etats-Unis avaient fait valoir
devant la Cour dans l’affaire Téhéran. En l’espèce, les Etats-Unis avaient
soutenu que l’article 36 « crée des droits ... pour les ressortissants de
l’Etat d’envoi, auxquels est garanti le droit d’accès aux autorités consu-
laires et, par le biais de celles-ci, à d’autres autorités » (C.I.J. Mémoires,
Personnel diplomatique et consulaire des Etats-Unis à Téhéran (Etats-
Unis d’Amérique c. Iran), 1979, p. 174 ; les italiques sont de moi).
   20. Il apparaît clairement que, en l’affaire Sanchez-Llamas, les Etats-
Unis n’ont pas porté la même appréciation sur la question des droits indi-
viduels conférés par l’article 36 de la convention. Dans le mémoire qu’ils
ont adressé à la Cour suprême, ils ont soutenu que le principe selon
lequel celle-ci « doit accorder une « considération respectueuse » à l’inter-
prétation d’un traité faite par une juridiction internationale n’amène pas

                                                                           37

        DEMANDE EN INTERPRÉTATION (OP. DISS. SEPÚLVEDA-AMOR)              37

à conclure que l’article 36 confère à une personne le droit de contester le
verdict rendu ou la peine prononcée à son encontre » (mémoire déposé
par les Etats-Unis d’Amérique en qualité d’amicus curiae en faveur des
défendeurs, Sanchez-Llamas c. Oregon, 126 S. Ct. 2669 (2006), p. 28 ; les
italiques sont de moi).
   21. Or, dans ce mémoire déposé à titre d’amicus curiae, non seule-
ment les Etats-Unis contredisent la position mexicaine, mais aussi ils
contestent fortement les interprétations de la Cour internationale
de Justice dans les affaires LaGrand et Avena. Le mémoire se lit comme
suit :
       « Les Etats-Unis ne sont aucunement tenus d’accepter le raisonne-
    ment qui sous-tend les arrêts de la CIJ... Comme nous l’avons
    démontré, le raisonnement de la CIJ est contraire aux principes qui
    régissent l’interprétation des traités... En outre, le poids à accorder à
    un arrêt émanant de cette juridiction est d’autant plus faible que,
    comme en l’espèce, le pouvoir exécutif — dont les vues en matière
    d’interprétation des traités doivent se voir accorder au moins un
    « poids important » — a examiné les décisions rendues par elle et
    estimé que l’interprétation qu’il fait lui-même de longue date du
    traité est la bonne. Notamment, puisque les Etats-Unis se sont reti-
    rés du protocole de signature facultative, il ne leur incombe plus
    aucune obligation internationale de réexaminer ou réviser les verdicts
    de culpabilité rendus et les peines prononcées à la lumière de viola-
    tions de l’article 36 se fondant sur l’interprétation faite par la CIJ de
    la convention. Dès lors, et compte tenu de ce qui précède, plaise à la
    Cour de dire et juger que l’article 36 ne confère pas à l’accusé un
    droit individuel de contester les verdicts de culpabilité rendus et les
    peines prononcées à son encontre au motif que l’article 36 aurait été
    violé. » (Ibid., p. 30 ; les italiques sont de moi.)
   22. Il convient de noter que l’agent des Etats-Unis en la présente
espèce, qui a soutenu avec vigueur que, « dans le domaine des relations
internationales, les Etats-Unis parlent d’une seule voix par l’intermédiaire
du pouvoir exécutif » (CR 2008/17, p. 11, par. 15 (Bellinger)), est égale-
ment responsable, en sa qualité de conseiller juridique au département
d’Etat, avec le Solicitor General des Etats-Unis, du mémoire déposé par
les Etats-Unis auprès de la Cour suprême dans l’affaire Sanchez-Llamas.
   23. L’une des questions à laquelle la Cour suprême des Etats-Unis a
répondu en l’affaire Sanchez-Llamas était celle de savoir si « l’article 36
de la convention de Vienne confère des droits pouvant être invoqués par
des particuliers dans le cadre d’une procédure judiciaire ». La Cour
suprême a relevé que :
    « [l]es défendeurs, et les Etats-Unis en qualité d’amicus curiae,
    contestent formellement cette allégation. Ils soutiennent qu’il « existe
    une présomption selon laquelle un traité est mis en œuvre par voie
    politique et diplomatique et non par voie judiciaire... ». Attendu que

                                                                          38

        DEMANDE EN INTERPRÉTATION (OP. DISS. SEPÚLVEDA-AMOR)               38

    nous concluons que M. Sanchez-Llamas et M. Bustillo ne sont en
    aucun cas recevables en leurs demandes, point n’est besoin de tran-
    cher la question de savoir si la convention de Vienne confère aux
    particuliers des droits directement opposables. » (126 S. Ct. 2669,
    2677-2678 (2006) ; les italiques sont de moi.)
La Cour suprême a néanmoins décidé de confirmer l’arrêt rendu par la
Cour suprême de l’Oregon, selon lequel l’article 36 « ne crée pas de droits
d’accès aux autorités consulaires ou à la notification directement oppo-
sables dont les personnes détenues peuvent se prévaloir dans le cadre
d’une procédure judiciaire » (ibid., p. 2676).
  24. Lorsque l’affaire Medellín a été portée devant la cour d’appel
pénale du Texas, le Mexique a fait valoir que :
    « l’objet même de l’article 36 est de permettre aux nations ayant
    signé la convention de Vienne — dont le Mexique, les Etats-Unis et
    164 autres pays — de protéger les intérêts de leurs ressortissants
    lorsque ceux-ci sont arrêtés ou détenus alors qu’ils vivent, travaillent
    ou voyagent à l’étranger. Cela est d’autant plus important lorsqu’une
    personne est jugée dans un pays étranger pour des faits pouvant
    entraîner son exécution. » (Mémoire des Etats-Unis d’Amérique à
    titre d’amicus curiae en faveur de M. José Ernesto Medellín, ex parte
    Medellín, 223 S.W. 3d 315 (Tex. Crim. App. 2006), point ix) ; les
    italiques sont de moi.)
  25. Les Etats-Unis ont soutenu la thèse opposée :
       « M. Medellín soutient que la décision Avena a, en elle-même,
    valeur de loi fédérale contraignante dont il pourrait se prévaloir à
    titre individuel devant la Cour. Si, en vertu de l’article 94 de la Charte
    des Nations Unies, les Etats-Unis d’Amérique sont soumis à l’obli-
    gation internationale de se conformer à la décision rendue par la
    Cour internationale de Justice en ladite affaire, il ressort clairement
    du libellé et du contexte de l’article 94 qu’une décision émanant de la
    CIJ n’est pas, en elle-même, source de droits individuels dont il est
    possible de se prévaloir devant une juridiction. » (Ibid.,
    223 S.W. 3d 315 (Tex. Crim. App. 2006) ; les italiques sont de moi.)
  26. La cour d’appel pénale du Texas a indiqué :
    « nous prenons acte des arguments qui nous ont été opposés quant à
    la question de savoir si l’article 36 confère des droits individuels di-
    rectement opposables, mais il n’est pas nécessaire de trancher celle-ci
    afin de déterminer si l’arrêt Avena s’impose à la présente Cour. La ré-
    cente décision de la Cour suprême en l’affaire Sanchez-Llamas c. Ore-
    gon s’impose à nous et nous estimons, partant, que l’arrêt Avena n’a
    pas valeur de loi fédérale contraignante. » (Ibid., 223 S.W. 3d 315, 330
    (Tex. Crim. App. 2006) ; les italiques sont de moi.)
  27. Devant la Cour suprême des Etats-Unis, le conseil des Etats-Unis
a affirmé en l’affaire Medellín :

                                                                           39

        DEMANDE EN INTERPRÉTATION (OP. DISS. SEPÚLVEDA-AMOR)              39

      « Le requérant soutient que la décision Avena est invocable à titre
    individuel car le protocole de signature facultative et la Charte des
    Nations Unies obligent les Etats-Unis à s’y conformer... Permettre
    une exécution directe, sans autorisation présidentielle, serait contraire
    au pouvoir que détient le président de prendre de telles décisions. »
Cela renvoie à une décision du président des Etats-Unis relative à l’exécu-
tion des arrêts rendus par une juridiction internationale et aux mesures
devant être prises (mémoire des Etats-Unis à titre d’amicus curiae, Medel-
lín c. Texas, 128 S. Ct. 1346 (2008), p. 19). Sans s’intéresser à la question
des droits individuels reconnus dans les arrêts LaGrand et Avena, la Cour
suprême des Etats-Unis a jugé, en 2008, que l’arrêt Avena ne s’imposait
pas directement avec valeur de droit interne aux juridictions d’Etat.
   28. Dans ses arrêts LaGrand et Avena, la Cour a jugé que le para-
graphe 1 de l’article 36 créait des droits individuels pour les personnes
détenues. Cette conclusion est contraire à l’argumentation juridique
avancée par les autorités fédérales des Etats-Unis et maintenue par les
juridictions au niveau fédéral et à celui de l’Etat fédéré. Dans l’arrêt
LaGrand, la Cour a indiqué qu’elle
    « ne saurait retenir l’argument des Etats-Unis qui repose en partie
    sur l’hypothèse que le paragraphe 2 de l’article 36 ne s’applique
    qu’aux droits de l’Etat d’envoi et non à ceux de la personne mise en
    détention. La Cour a déjà établi que le paragraphe 1 de l’article 36
    créait des droits individuels pour les personnes détenues, en sus des
    droits accordés à l’Etat d’envoi, et que, par voie de conséquence, les
    « droits » visés au paragraphe 2 désignent non seulement les droits de
    l’Etat d’envoi, mais aussi ceux des personnes détenues. » (LaGrand
    (Allemagne c. Etats-Unis d’Amérique), arrêt, C.I.J. Recueil 2001,
    p. 497, par. 89 ; les italiques sont de moi.)

En la présente affaire, la Cour aurait pu mieux remplir sa fonction judi-
ciaire en levant les doutes émis par les autorités exécutives et judiciaires
des Etats-Unis, au niveau fédéral et à celui de l’Etat fédéré. Elle aurait pu
réaffirmer la force obligatoire des arrêts LaGrand et Avena et l’existence
de droits individuels découlant de l’article 36 et ce, même s’il lui fallait
pour cela agir proprio motu, afin d’interpréter correctement le sens et la
portée de l’arrêt Avena.


               III. LA RÈGLE DE LA CARENCE PROCÉDURALE

   29. Dans l’affaire Avena, le Mexique a soutenu que les Etats-Unis, en
appliquant des dispositions de leur droit interne, n’avaient pas assuré un
réexamen et une revision véritables et effectifs des verdicts de culpabilité
et des peines. Il a plus particulièrement soutenu que
    « [l]es Etats-Unis s’appuient sur plusieurs doctrines de droit interne

                                                                          40

        DEMANDE EN INTERPRÉTATION (OP. DISS. SEPÚLVEDA-AMOR)              40

    pour empêcher que soient attachées des conséquences juridiques aux
    violations de l’article 36. En premier lieu, malgré la claire analyse qui
    a été faite par la Cour dans l’affaire LaGrand, les juridictions amé-
    ricaines, tant étatiques que fédérales, continuent à invoquer la règle
    de la carence procédurale pour faire obstacle à tout examen des vio-
    lations de l’article 36 — même si le ressortissant n’était pas conscient
    de ses droits à la notification et à la communication consulaires et,
    partant, du fait qu’il pouvait invoquer leur violation lors de son pro-
    cès, précisément parce que les autorités n’avaient pas respecté l’ar-
    ticle 36. » (Avena et autres ressortissants mexicains (Mexique c. Etats-
    Unis d’Amérique), arrêt, C.I.J. Recueil 2004 (I), p. 55, par. 109.)
  30. Dans l’arrêt Avena, la Cour a indiqué que « la règle de la carence
procédurale n’a pas été révisée et qu’il n’a pas davantage été pris de dis-
positions pour empêcher son application » (ibid., p. 57, par. 113). Elle a
ensuite précisé :
    « [l]e point crucial, en pareille situation, est que, par l’effet de la
    règle de la carence procédurale telle qu’elle est actuellement appli-
    quée, l’intéressé se voit en fait interdire de soulever la question de la
    violation des droits que lui reconnaît l’article 36 de la convention de
    Vienne » (ibid., p. 63, par. 134).
  31. En l’affaire Sanchez-Llamas, après avoir rappelé que les arrêts
LaGrand et Avena ne méritaient à bon droit qu’une « considération res-
pectueuse », la Cour suprême des Etats-Unis a poursuivi comme suit :
    « [l]a Cour internationale de Justice a conclu que, lorsqu’un défen-
    deur n’a pas été informé des droits qu’il tient de l’article 36, l’appli-
    cation de la règle de la carence procédurale empêche cet article de
    produire « plein effet » puisqu’elle empêche les juridictions d’attacher
    une « portée juridique » à sa violation. C’est là méconnaître l’impor-
    tance des règles de la carence procédurale dans un système accusa-
    toire, système dans lequel c’est principalement aux parties qu’il
    incombe de soulever les questions pertinentes et de les présenter aux
    juridictions de manière appropriée et en temps opportun afin qu’elles
    soient tranchées... Le défaut de présentation d’une demande en
    temps opportun entraîne généralement la forclusion. Il est ainsi fré-
    quent que l’application de règles telles que celles de la carence pro-
    cédurale prive de « portée juridique » — au sens des arrêts Avena et
    LaGrand — des demandes tout à fait valables en droit. » (Sanchez-
    Llamas c. Oregon, 126 S. Ct. 2669, 2685-2686 (2006) ; les italiques
    sont de moi.)
  32. Dans le cadre de son examen du recours en habeas corpus formé
par M. Medellín, la cour d’appel pénale du Texas a rappelé la procédure
en l’affaire concernant l’intéressé :
      « M. Medellín a déposé une requête initiale en habeas corpus dans
    laquelle il a notamment indiqué pour la première fois que les droits

                                                                          41

        DEMANDE EN INTERPRÉTATION (OP. DISS. SEPÚLVEDA-AMOR)               41

    dont il jouit en vertu de l’article 36 de la convention de Vienne
    avaient été violés car il n’avait pas été informé de son droit de
    contacter les autorités consulaires mexicaines après son arrestation.
    Le tribunal de première instance a jugé que M. Medellín ne s’était
    pas, lors de son procès, prévalu de la violation des droits qu’il tient de
    la convention de Vienne et, partant, a estimé que sa demande ne pou-
    vait être réexaminée pour des raisons d’ordre procédural.
       M. Medellín a interjeté appel devant la cour d’appel des Etats-
    Unis pour le cinquième circuit, laquelle a également rejeté sa
    demande. Le cinquième circuit a pris note de la décision rendue par
    la CIJ en l’affaire Avena, mais a jugé qu’il était lié par la décision
    rendue par la Cour suprême en l’affaire Breard c. Greene, aux termes
    de laquelle les règles de la carence procédurale s’appliquent aux
    demandes fondées sur une violation de la convention de Vienne.
       [N]ous sommes liés par la décision de la Cour suprême aux termes
    de laquelle les décisions de la CIJ ne s’imposent pas aux juridictions
    des Etats-Unis. Dès lors, M. Medellín ... ne saurait démontrer qu’il
    nous incombe, en vertu de l’arrêt Avena, d’écarter la section 5 et de
    procéder au réexamen et à la revision de la demande qu’il a formulée
    en vertu de la convention de Vienne. » (Ex parte Medellín, 223 S.W.
    3d 315, 321, 332 (2006) ; les italiques sont de moi.)
  33. Lors du dépôt du mémoire présenté par les Etats-Unis à titre
d’amicus curiae devant la Cour suprême des Etats-Unis en l’affaire
Sanchez-Llamas, l’agent des Etats-Unis en la présente affaire a fait valoir,
en sa qualité de conseiller juridique du département d’Etat, que :
       « La présente Cour n’est, en l’espèce, pas liée par les décisions ren-
    dues par la CIJ dans les affaires LaGrand et Avena... Aux termes de
    l’article 94 de la Charte des Nations Unies, les Etats-Unis se sont
    engagés à se conformer aux décisions rendues par la CIJ dans le
    cadre des différends auxquels ils sont partie, à savoir à se conformer
    à la solution prescrite par la CIJ, et non à accepter l’intégralité du
    raisonnement ayant conduit à cette conclusion. En l’espèce, le raison-
    nement de la CIJ n’est pas convaincant... Selon ce raisonnement,
    toute règle procédurale ayant empêché une juridiction de connaître
    au fond d’une demande relative à la convention de Vienne — telle
    que les règles de prescription en vigueur dans un Etat en ce qui
    concerne les recours indirects — devrait être écartée pour incompa-
    tibilité avec le paragraphe 2 de l’article 36. » (Mémoire déposé par les
    Etats-Unis d’Amérique à titre d’amicus curiae en faveur des défen-
    deurs, Sanchez-Llamas c. Oregon, 126 S. Ct. 2669 (2006) ; les itali-
    ques sont de moi.)
   34. En principe, seul le dispositif de l’arrêt rendu par une juridiction
internationale a force obligatoire. Il arrive toutefois, dans certaines cir-
constances et dans certaines affaires, que le raisonnement qui sous-tend
les conclusions formulées dans le dispositif en soit indissociable et, en rai-

                                                                           42

        DEMANDE EN INTERPRÉTATION (OP. DISS. SEPÚLVEDA-AMOR)                42

son de ce lien, une partie des motifs de l’arrêt Avena doit également être
interprétée par la Cour. Selon moi, pour interpréter le sens et la portée de
la plupart des points du paragraphe 153 du dispositif de l’arrêt, il faut se
référer aux motifs puisque c’est là que se trouve exposée la raison pour
laquelle la règle de la carence procédurale constitue un obstacle judiciaire
qui rend inopérants les droits consacrés par l’article 36 de la convention
de Vienne et empêche leur exercice. Il ne suffit pas d’affirmer que le dis-
positif de l’arrêt Avena a force obligatoire si l’application de la règle de la
carence procédurale par les juridictions des Etats-Unis le rend juridique-
ment inopérant. Cette doctrine à usage interne empêche de se conformer
à des obligations internationales, prive les droits conventionnels de tout
contenu et rend sans valeur un arrêt.

   35. La Cour a déjà eu l’occasion d’examiner, dans le cadre de demandes
en interprétation, la question du lien existant entre les motifs d’un arrêt
et son dispositif. Ainsi, elle a récemment indiqué que

     « toute demande en interprétation doit porter sur le dispositif de
     l’arrêt et ne peut concerner les motifs que dans la mesure où ceux-ci
     sont inséparables du dispositif » (Demande en interprétation de l’arrêt
     du 11 juin 1998 en l’affaire de la Frontière terrestre et maritime entre
     le Cameroun et le Nigéria (Cameroun c. Nigéria), exceptions préli-
     minaires (Nigéria c. Cameroun), arrêt, C.I.J. Recueil 1999 (I),
     p. 35, par. 10 ; les italiques sont de moi).

  36. En la présente espèce, la Cour aurait pu ne pas limiter son examen
au dispositif de l’arrêt Avena, en considérant l’une des conditions indis-
pensables pour une mise en œuvre adéquate de cet arrêt, à savoir la non-
application de la règle de la carence procédurale aux fins de permettre le
réexamen et la revision prescrits des verdicts de culpabilité et des peines.


                    IV. FORCE OBLIGATOIRE DE L’ARRÊT

   37. Dans sa requête, se fondant sur l’article 59 du Statut de la Cour, le
Mexique a fait valoir que l’arrêt Avena était définitif et obligatoire entre
lui et les Etats-Unis. Il soutient que, en dépit de l’obligation de se confor-
mer aux décisions de la Cour énoncée au paragraphe 1 de l’article 94 de
la Charte des Nations Unies,
     « des refus répétés ont été opposés à des demandes soumises par des
     ressortissants mexicains en vue du réexamen et de la revision de leur
     cas, prescrits par l’arrêt Avena. Le 25 mars 2008, la Cour suprême
     des Etats-Unis d’Amérique a jugé, dans le cas de José Ernesto Medel-
     lín Rojas, l’un des ressortissants mexicains visés dans l’arrêt Avena,
     que l’arrêt n’imposait pas en soi directement aux juridictions des
     Etats-Unis de procéder à un réexamen et une revision selon le droit

                                                                            43

        DEMANDE EN INTERPRÉTATION (OP. DISS. SEPÚLVEDA-AMOR)               43

    interne... La Cour suprême, tout en reconnaissant expressément
    l’obligation incombant aux Etats-Unis d’Amérique en vertu du droit
    international de se conformer à l’arrêt, a également estimé que les
    moyens choisis par le président des Etats-Unis pour ce faire n’étaient
    pas prévus par la Constitution des Etats-Unis et indiqué d’autres
    moyens reposant sur le vote de lois par le Congrès ou une exécution
    volontaire de l’arrêt par l’Etat du Texas. » (Requête, p. 11, par. 4 ; les
    italiques sont de moi.)
  Le Mexique ajoute que
    « le respect de l’obligation d’assurer un réexamen et une revision
    ne saurait être fonction de l’aboutissement de tel ou tel moyen
    en particulier. Selon le Mexique, si l’obligation d’assurer un
    réexamen et une revision n’était pas pleinement respectée, les Etats-
    Unis devraient être considérés comme ayant violé cette obligation. »
    (Ibid., p. 11, par. 5.)
   38. Il est donc manifeste que le Mexique et les Etats-Unis ont des vues
opposées sur la question de l’applicabilité automatique de l’arrêt Avena
dans l’ordre interne des Etats-Unis. Citant le mémoire que les Etats-Unis
ont présenté en qualité d’amicus curiae dans la dernière affaire Medellín
dont a connu la Cour suprême des Etats-Unis, le Mexique relève que,
bien qu’ayant reconnu que leur incombait « une obligation en vertu du
droit international de se conformer à la décision de la CIJ en l’affaire
Avena », les Etats-Unis affirment que, en l’absence d’intervention du pré-
sident, l’arrêt ne s’impose pas, en lui-même, à leurs juridictions natio-
nales. Leurs propos sont repris comme suit :
       « Si le demandeur a droit à un réexamen et une revision en vertu de
    la décision du président, il ne pourrait en bénéficier en l’absence de
    cette décision. » (Supplément d’information du Mexique en réponse
    aux observations écrites des Etats-Unis d’Amérique, 17 septembre
    2008, p. 2, par. 6 ; les italiques sont dans l’original.)

  39. Le Mexique précise que
    « la Cour suprême a expressément retenu l’argument des Etats-Unis
    concernant le caractère non exécutoire de l’arrêt par les juridictions
    internes. [Elle] a donc jugé que l’arrêt Avena n’avait pas, ni en tant
    que tel ni lu conjointement avec la décision du président, valeur de
    droit fédéral directement applicable empêchant la mise en œuvre par
    le Texas de règles procédurales de son droit interne faisant obstacle
    à tout réexamen et à toute revision des décisions relatives aux
    demandes formulées par M. Medellín sur le fondement de la conven-
    tion de Vienne. » (Ibid., p. 2, par. 7.)
  40. Dans l’arrêt qu’elle a rendu en l’affaire Medellín, la Cour suprême
des Etats-Unis s’est donc livrée à une interprétation différente de celle du

                                                                           44

        DEMANDE EN INTERPRÉTATION (OP. DISS. SEPÚLVEDA-AMOR)            44

Mexique et de celle des Etats-Unis. Elle interprète la portée juridique de
l’article 94 de la Charte des Nations Unies et l’article 59 du Statut de la
Cour comme suit :
       « Le pouvoir exécutif soutient que l’expression « s’engage à se
    conformer » ne constitue pas « une reconnaissance du fait que les
    décisions de la CIJ ont un effet juridique immédiat dans les juridic-
    tions internes des Membres de l’Organisation des Nations Unies »,
    mais qu’il s’agit d’un « engagement de la part des Membres de
    l’Organisation des Nations Unies de prendre ultérieurement, par
    l’intermédiaire de leurs pouvoirs politiques, des mesures d’exécution
    de la décision de la CIJ ». Nous partageons cette interprétation
    de l’article 94. Cette disposition n’est pas une directive adressée
    aux juridictions internes. Elle ne prévoit pas que les Etats-Unis
    « sont tenus de » ou « doivent » se conformer aux décisions de la
    CIJ. De plus, rien n’indique que le Sénat, au moment où il a ratifié
    la Charte des Nations Unies, avait l’intention d’accorder aux
    décisions de la CIJ un effet juridique immédiat devant ses juri-
    dictions internes. » (128 S. Ct. 1346, 1358 (2008) ; les italiques sont
    de moi.)
   41. La conclusion de la Cour suprême des Etats-Unis selon laquelle
l’arrêt Avena n’a pas, en lui-même, valeur de loi fédérale contraignante
contredit la position du pouvoir exécutif des Etats-Unis selon laquelle
    « s’il est vrai que l’arrêt Avena ne peut pas, de lui-même, forcer les
    juridictions internes à écarter des règles de carence procédurale
    d’application générale, cet arrêt est devenu assimilable à une loi
    interne ayant précisément cet effet, en vertu du mémorandum prési-
    dentiel et du pouvoir du président « d’établir des règles obligatoires
    ayant prépondérance sur les lois contraires en vigueur au niveau des
    Etats » » (ibid., p. 1367).
  42. Après avoir indiqué clairement que la transformation unilatérale
d’un traité non auto-exécutoire en un traité auto-exécutoire ne fait pas
partie des moyens dont dispose le président des Etats-Unis pour faire res-
pecter une obligation internationale, la Cour suprême a précisé :
       « Lorsque le président exerce son pouvoir d’« exécution » d’un
    traité non auto-exécutoire en l’assimilant unilatéralement à une loi
    interne, il agit contrairement à l’intention implicite du Sénat ayant
    ratifié ledit traité. » (Ibid., p. 1369.)
   43. Il existe trois interprétations différentes des effets, sur le plan
national, d’une obligation internationale, et trois interprétations diffé-
rentes de la mise en œuvre, sur le plan national, de la Charte des Nations
Unies, du Statut de la Cour et de l’arrêt Avena. La Cour aurait donc
pu apporter une contribution importante au développement du droit
international en tranchant les questions soulevées par ces interprétations
contradictoires.

                                                                        45

        DEMANDE EN INTERPRÉTATION (OP. DISS. SEPÚLVEDA-AMOR)               45

                        V. RÉEXAMEN ET REVISION

  44. On est tout à fait fondé à conclure qu’un désaccord est né, en la
présente affaire, des vues diamétralement opposées du Mexique et des
Etats-Unis quant à l’interprétation qu’il convient de faire de l’obligation
prescrite par l’arrêt Avena. Ce n’est cependant pas seulement un conflit
d’opinions juridiques et d’intérêts qui oppose les deux pays. Il existe un
désaccord sur différents points de droit et, également, de fait.
  45. A l’audience, le Mexique a rappelé que le réexamen et la revision
prescrits par l’arrêt Avena devaient s’inscrire dans le cadre de la « procé-
dure judiciaire ». Il a indiqué que,
    « depuis mars 2004, au moins trente-trois des cinquante et un ressor-
    tissants mexicains cités dans l’arrêt de la Cour ont demandé le réexa-
    men et la revision de leur cas auprès de juridictions des Etats fédérés
    et de l’Etat fédéral des Etats-Unis d’Amérique.
       A ce jour, seul l’un de ces ressortissants — M. Osbaldo Torres
    Aguilera — a vu son cas réexaminé et révisé conformément à la déci-
    sion de la Cour. Il convient toutefois d’indiquer que l’Etat de l’Arkan-
    sas a accepté de commuer la peine capitale prononcée contre
    M. Rafael Camargo Ojeda en une peine de réclusion à perpétuité en
    échange de son consentement à renoncer au droit au réexamen et à
    la revision prévus par l’arrêt Avena. Tous les autres efforts déployés
    aux fins de la mise en œuvre de cet arrêt ont échoué. » (CR 2008/14,
    p. 20, par. 2 et 3 (Babcock) ; les italiques sont de moi.)
   46. Les Etats-Unis soutiennent, quant à eux, que « plusieurs ressortis-
sants mexicains qui sont cités [dans l’arrêt Avena] ont bénéficié d’un ré-
examen et d’une revision des verdicts de culpabilité et des peines qui avaient
été prononcés à leur encontre » (CR 2008/15, p. 56, par. 22 (Bellin-
ger) ; les italiques sont de moi). Or, seul M. Osbaldo Torres est mentionné.
   47. Cinquante et un ressortissants mexicains étaient visés par le réexa-
men et la revision prescrits par l’arrêt Avena. A l’heure actuelle, ils ne
sont plus que cinquante, M. José Medellín Rojas ayant été exécuté par
l’Etat du Texas, le 5 août 2008, sans avoir bénéficié du réexamen et de la
revision du verdict de culpabilité rendu et de la peine prononcée à son
encontre. Le cas de M. Torres Aguilera a déjà été mentionné. Sept autres
affaires ont été tranchées sans qu’il y ait eu réexamen et revision. En
Arkansas, M. Rafael Camargo Ojeda a renoncé à son droit au réexamen
et à la revision en échange de la commutation de la peine capitale pro-
noncée à son encontre en une peine de réclusion à perpétuité, dans le
cadre d’une composition pénale (plea agreement) qui a pu être conclue à
la suite de l’arrêt Avena. Les peines de MM. Juan Caballero Hernández,
Mario Flores Urbán et Gabriel Solache Romero ont été commuées par
le gouverneur de l’Illinois en 2003, mesure dont ont bénéficié toutes les
personnes condamnées à la peine capitale dans cet Etat à l’époque.
En Arizona, les peines de MM. Martin Raul Soto Fong et Osvaldo
Regalado Soriano ont été commuées après que la Cour suprême des

                                                                           46

        DEMANDE EN INTERPRÉTATION (OP. DISS. SEPÚLVEDA-AMOR)              46

Etats-Unis eut déclaré inconstitutionnelle la condamnation à la peine
capitale d’une personne mineure à l’époque des faits. Au Texas, la
peine capitale prononcée à l’encontre de M. Daniel Angel Plata Estrada
a été commuée après que la Cour suprême des Etats-Unis eut jugé
inconstitutionnelle l’exécution d’un déficient mental (source : http://
www.internationaljusticeproject.org/nationals-Stats.com et http://www.
deathpenaltyinfo.org/foreign-nationals-and-death-penalty-us). Cela fait
déjà près de cinq ans que l’arrêt Avena a été rendu, et quarante-deux res-
sortissants mexicains n’ont toujours pas bénéficié du remède prescrit.


           VI. L’OBLIGATION INCOMBE À TOUTES LES AUTORITÉS,
         TANT À L’ÉCHELON DES ÉTATS QU’À L’ÉCHELON FÉDÉRAL


   48. Le Mexique soutient que l’obligation de résultat incombe à toutes
les autorités, tant à l’échelon fédéral qu’à celui des Etats, et, en particu-
lier, à la Cour suprême des Etats-Unis puisque le remède prescrit par
l’arrêt Avena est une « procédure judiciaire ». La conclusion du Mexique à
cet égard ne peut être considérée que comme la preuve d’une absolue
divergence de vues — qui reflète le désaccord l’opposant aux Etats-Unis
sur un point de droit — et, partant, d’une contestation. Selon le Mexique,
    « la Cour suprême [des Etats-Unis] a conclu que la formulation de
    l’obligation de respecter les arrêts de la Cour énoncée au para-
    graphe 1 de l’article 94 empêchait, d’une manière ou d’une autre,
    les autorités judiciaires — les autorités les mieux placées pour exé-
    cuter l’obligation imposée par l’arrêt Avena — de prendre les mesures
    pertinentes. Il n’y a rien dans le libellé ou dans l’objet de cette
    disposition qui justifie une conclusion aussi absurde. Ce serait
    en outre fondamentalement incompatible avec l’interprétation
    de l’arrêt Avena selon laquelle celui-ci impose une obligation de résul-
    tat à tous les organes constitutifs de l’Etat, y compris au pouvoir
    judiciaire. Il va sans dire que le Mexique rejette l’interprétation
    de la Cour suprême. » (Supplément d’information du Mexique
    en réponse aux observations écrites des Etats-Unis d’Amérique,
    17 septembre 2008, p. 15, par. 53 ; les italiques sont de moi.)
  49. Il s’agit, à l’évidence, d’une question au sujet de laquelle le Mexi-
que a indiqué « avec précision » « le point ou les points contestés quant au
sens ou à la portée de l’arrêt ». Le Mexique soutient que la Cour suprême
des Etats-Unis
    « ne partage pas [s]es vues ... au sujet de l’arrêt Avena — selon les-
    quelles le dispositif de celui-ci institue une obligation de résultat
    visant tous les organes du gouvernement, y compris les organes judi-
    ciaires à l’échelon fédéral et au niveau des Etats, qui doit être res-
    pectée en dépit des obstacles posés par le droit interne » (ibid., p. 16,
    par. 56 ; les italiques sont de moi).

                                                                          47

        DEMANDE EN INTERPRÉTATION (OP. DISS. SEPÚLVEDA-AMOR)                 47

  50. Compte tenu de ce qui précède, il paraît évident que le présent
arrêt fait une interprétation erronée de la position du Mexique. Cela res-
sort du paragraphe 24 :

       « Le Mexique s’est notamment référé à la conduite de l’exécutif fé-
    déral des Etats-Unis, affirmant que certains aspects de celle-ci reflé-
    taient son désaccord avec les Etats-Unis sur le sens et la portée de l’arrêt
    Avena. Selon le Mexique, cette divergence de vues s’est manifestée
    à travers la position adoptée par le Gouvernement des Etats-Unis
    devant la Cour suprême... Le Mexique soutient que le Gouvernement
    des Etats-Unis, en raison de sa vision restrictive des moyens de mise
    en œuvre de l’arrêt, a manqué de prendre toutes les mesures nécessaires
    pour amener l’ensemble des autorités compétentes à respecter
    l’obligation incombant aux Etats-Unis. » (Les italiques sont de moi.)
   51. Le Mexique ne prétend pas que le non-respect de l’obligation de se
conformer à l’arrêt Avena serait uniquement imputable à l’exécutif fédé-
ral des Etats-Unis. Sa thèse est que la décision finale consistant à ne pas
accorder le réexamen et la revision judiciaires prescrits par l’arrêt Avena
est imputable à la Cour suprême des Etats-Unis, laquelle a jugé que, « s’il
est vrai que les traités sont des engagements de caractère international, ils
n’ont pas valeur de droit interne, à moins que le Congrès n’ait promulgué
des lois pour les mettre en œuvre », que « l’arrêt Avena ... n’a pas auto-
matiquement valeur de droit interne », que « l’arrêt Avena n’a pas en soi
valeur de droit fédéral ayant force obligatoire » et que
    « le mémorandum présidentiel n’oblige pas de façon indépendante
    les Etats à procéder au réexamen et à la revision des demandes dépo-
    sées par les cinquante et un ressortissants mexicains dans l’affaire
    Avena, sans tenir compte des règles de la carence procédurale appli-
    cables à leur niveau ».
   52. Compte tenu de ces conclusions juridiques, il ne saurait faire de
doute que la Cour suprême des Etats-Unis ne souscrit pas à la thèse selon
laquelle l’arrêt Avena prescrit une obligation de résultat. Il en va de même
des autres autorités, et plus particulièrement des juridictions au niveau
fédéral et à celui des Etats, ainsi que cela ressort clairement des décisions
prises par celles-ci, y compris la Cour suprême de l’Oregon, la cour
d’appel pénale du Texas, la Cour suprême des Etats-Unis, les tribunaux
de première instance à l’échelon des Etats, les tribunaux fédéraux de dis-
trict et la cour d’appel des Etats-Unis pour le cinquième circuit.
   53. Au paragraphe 48 de son ordonnance en indication de mesures
conservatoires du 16 juillet 2008, la Cour a indiqué :
    « selon le Mexique, le fait que « [n]i le pouvoir exécutif ni la législa-
    ture du Texas, ni le pouvoir exécutif fédéral ni le Congrès n’ont, à ce
    stade, pris une quelconque mesure de nature juridique qui empêche-
    rait l’exécution de M. Medellín ... reflète l’existence d’une contesta-
    tion quant au sens et à la portée de l’arrêt Avena » ».

                                                                             48

        DEMANDE EN INTERPRÉTATION (OP. DISS. SEPÚLVEDA-AMOR)                   48

Le Mexique a réaffirmé sa position dans son supplément d’information.
  54. A l’audience, les Etats-Unis ont toutefois déclaré qu’ils

     « reconnaiss[ai]ent qu’ils [étaient] responsables en droit international
     des actes de leurs subdivisions politiques. Cependant, cela ne revient
     pas à dire que les prises de position d’une juridiction d’un Etat
     fédéré devraient être attribuées aux Etats-Unis afin de détermi-
     ner si une contestation oppose ce pays au Mexique au sujet du
     sens et de la portée de l’arrêt Avena. » (CR 2008/17, p. 11, par. 13
     (Bellinger).)

La question de l’attribution de la responsabilité à raison du comporte-
ment des organes de l’Etat sera examinée ultérieurement dans la présente
opinion. Ce qui importe, à ce stade, c’est de relever qu’il existe indénia-
blement une contestation entre le Mexique et les Etats-Unis sur ce point.
Naturellement, cette contestation n’a pas, contrairement à ce que les
Etats-Unis souhaiteraient nous faire accroire, uniquement trait aux vues
exprimées par une juridiction d’un Etat fédéré, bien que ces vues puissent
avoir des conséquences juridiques quant à l’exécution de l’arrêt Avena.
   55. L’élément central de la contestation est la décision rendue par la
plus haute autorité judiciaire des Etats-Unis à l’échelon fédéral. L’inter-
prétation de la Cour suprême des Etats-Unis est définitive du point de
vue du droit interne et a force obligatoire à l’égard de toutes les juridic-
tions et autorités, tant à l’échelon des Etats fédérés qu’à l’échelon fédéral
— y compris l’exécutif fédéral. Le Mexique précise à juste titre que « les
vues de la Cour suprême concernant la portée et le sens des obligations
conventionnelles des Etats-Unis sont pertinentes aux fins de statuer objec-
tivement sur la question de l’existence d’une contestation » (Supplément
d’information du Mexique en réponse aux observations écrites des Etats-
Unis d’Amérique, 17 septembre 2008, p. 14, par. 51).
   56. Au paragraphe 38 du présent arrêt, la Cour indique qu’« il est dif-
ficile de discerner, sauf par déduction, la position du Mexique quant à
l’existence d’une contestation sur la question de savoir si l’obligation de
résultat incombe à toutes les autorités, à l’échelon fédéral et à celui des
Etats ». La déduction n’est toutefois pas la seule manière de discerner la
position du Mexique. Ainsi que nous l’avons démontré dans le paragra-
phe précédent, il existe une contestation : le Mexique affirme clairement
que « ni l’exécutif fédéral, ni les autorités judiciaires, ni les autorités légis-
latives n’ont interprété l’arrêt Avena comme imposant une obligation de
résultat » (ibid., p. 11, par. 40).
   57. Les Etats-Unis contestent cette thèse :

     « au regard des principes établis du droit international, le fait que le
     Texas, ou tout autre Etat des Etats-Unis, interprète différemment
     l’arrêt de la Cour n’a aucune pertinence quant à la question soumise
     à la Cour. Il en va de même de toutes les interprétations émanant de
     responsables d’autres entités du gouvernement fédéral qui ne sont

                                                                               49

        DEMANDE EN INTERPRÉTATION (OP. DISS. SEPÚLVEDA-AMOR)                 49

    pas, en droit international, réputés s’exprimer au nom des Etats-
    Unis. » (Observations écrites des Etats-Unis d’Amérique, 29 août
    2008, p. 20, par. 44.)
Il convient de relever que, dans cette déclaration, les Etats-Unis ont bien
veillé à ne pas mentionner les juridictions des Etats et les juridictions
fédérales et, en particulier, la Cour suprême des Etats-Unis. La question
n’est pas de savoir qui parle au nom des Etats-Unis. La question est de
savoir quelles sont les conséquences juridiques d’une décision émanant de
la Cour suprême des Etats-Unis aux termes de laquelle celle-ci dit qu’une
obligation internationale incombant aux Etats-Unis n’a pas valeur de loi
fédérale contraignante en l’absence de loi d’application.
   58. Dans ses conclusions finales en date du 17 septembre 2008, le
Mexique a prié la Cour de dire et juger :
    « a) Que, selon l’interprétation de l’obligation imposée aux Etats-
         Unis par le point 9) du paragraphe 153 de l’arrêt Avena, celle-ci
         constitue une obligation de résultat...
         et que, conformément à l’interprétation de l’obligation de résul-
         tat susmentionnée,
         1) les Etats-Unis, par l’intermédiaire de tous leurs organes
             compétents et de toutes leurs entités constitutives, y compris
             toutes les branches du gouvernement et tout détenteur de
             l’autorité publique, à l’échelon des Etats et à l’échelon fédéral,
             doivent prendre toutes les mesures nécessaires pour accorder
             la réparation que constituent le réexamen et la revision
             prescrits dans l’arrêt Avena au point 9) du paragraphe 153 »
             (Supplément d’information du Mexique en réponse aux obser-
             vations écrites des Etats-Unis d’Amérique, 17 septembre
             2008, p. 24, par. 86 ; les italiques sont de moi ; arrêt, par. 10).
  59. Ayant attentivement examiné ces conclusions, je ne comprends pas
comment la Cour peut conclure que
    « [l]e Mexique n’a pas précisé que l’obligation imposée par l’arrêt
    Avena aux Etats-Unis liait directement les organes, entités ou auto-
    rités de ce pays, même si cela pourrait être déduit des arguments
    qu’il a présentés, notamment dans son supplément d’information »
    (ibid., par. 41).
Toutes les précisions nécessaires figurent dans cette demande ; point n’est
besoin de procéder par déduction.
  60. Dans ses observations finales et conclusions, le Mexique a indiqué
qu’il
    « accueill[ait] avec satisfaction tout effort déployé de bonne foi en
    vue d’assurer que ses ressortissants bénéficient d’un réexamen et
    d’une revision effectifs pleinement conformes aux prescriptions de la
    Cour dans l’arrêt Avena. Il est clair toutefois que les entités consti-
    tutives des Etats-Unis ne partagent pas le point de vue du Mexique

                                                                             50

        DEMANDE EN INTERPRÉTATION (OP. DISS. SEPÚLVEDA-AMOR)             50

    selon lequel l’arrêt Avena impose une obligation de résultat. Il est
    donc clairement établi qu’il existe une contestation entre les Etats-
    Unis et le Mexique sur le sens et la portée du point 9) du para-
    graphe 153 dudit arrêt. » (CR 2008/16, p. 21, par. 2 (Lomónaco) ; les
    italiques sont de moi.)
Contrairement à ce qui est indiqué au paragraphe 41 du présent arrêt, je
ne pense pas que l’on puisse soutenir que « le Mexique n’a établi l’exis-
tence d’aucune contestation l’opposant aux Etats-Unis ». On ne saurait se
contenter de l’affirmation des Etats-Unis selon laquelle il n’existe aucune
contestation. Les positions et actions de différentes autorités américaines,
tant à l’échelon fédéral qu’à celui des Etats — particulièrement le pouvoir
judiciaire fédéral —, attestent le contraire.

                     VII. RESPONSABILITÉ DE L’ÉTAT
  61. En 1999, la Cour a jugé que la responsabilité internationale d’un
Etat était engagée par l’action des organes et autorités compétents agis-
sant dans cet Etat, quels qu’ils soient. En l’affaire LaGrand, elle a ainsi
conclu, lorsqu’elle a indiqué les mesures conservatoires devant être prises
par les Etats-Unis :
       « Considérant que la responsabilité internationale d’un Etat est
    engagée par l’action des organes et autorités compétents agissant
    dans cet Etat, quels qu’ils soient ; que les Etats-Unis doivent prendre
    toutes les mesures dont ils disposent pour que M. Walter LaGrand
    ne soit pas exécuté tant que la décision définitive en la présente ins-
    tance n’aura pas été rendue ; que, selon les informations dont dispose
    la Cour, la mise en œuvre des mesures indiquées dans la présente
    ordonnance relève de la compétence du gouverneur de l’Etat d’Ari-
    zona ; que le Gouvernement des Etats-Unis est par suite dans l’obliga-
    tion de transmettre la présente ordonnance audit gouverneur ; et que
    le gouverneur de l’Arizona est dans l’obligation d’agir conformément
    aux engagements internationaux des Etats-Unis. » (LaGrand (Alle-
    magne c. Etats-Unis d’Amérique), mesures conservatoires, ordon-
    nance du 3 mars 1999, C.I.J. Recueil 1999 (I), p. 16, par. 28 ; les
    italiques sont de moi.)
   62. Il ressort très clairement des conclusions finales du Mexique (voir
le paragraphe 10 de l’arrêt) que celui-ci a tenu compte des termes employés
par la Cour dans l’ordonnance LaGrand, et qu’il les a même repris. Le
Mexique soutient qu’une obligation de résultat incombe aux Etats-Unis
en vertu de l’arrêt Avena. La responsabilité internationale des Etats-Unis
est « engagée par l’action des organes et autorités compétents agissant
dans cet Etat ». Dès lors,
    « les Etats-Unis, par l’intermédiaire de tous leurs organes compétents
    et de toutes leurs entités constitutives, y compris toutes les branches
    du gouvernement et tout détenteur de l’autorité publique, à l’échelon

                                                                         51

        DEMANDE EN INTERPRÉTATION (OP. DISS. SEPÚLVEDA-AMOR)               51

    des Etats et à l’échelon fédéral, doivent prendre toutes les mesures
    nécessaires pour accorder la réparation que constituent le réexamen
    et la revision prescrits dans l’arrêt Avena au point 9) du para-
    graphe 153 » (les italiques sont de moi).
   63. L’article 4 des articles de la Commission du droit international sur
la responsabilité de l’Etat dispose que :
      « 1. Le comportement de tout organe de l’Etat est considéré comme
    un fait de l’Etat d’après le droit international, que cet organe exerce
    des fonctions législative, exécutive, judiciaire ou autres, quelle que
    soit la position qu’il occupe dans l’organisation de l’Etat, et quelle
    que soit sa nature en tant qu’organe du gouvernement central ou
    d’une collectivité territoriale de l’Etat. » (Nations Unies, Rapport de la
    Commission du droit international, cinquante-troisième session, Docu-
    ments officiels de l’Assemblée générale, supplément no 10 (A56/10).)
   64. Dans son commentaire de l’article 4, la Commission du droit inter-
national précise que « [l]’expression « organe de l’Etat » s’entend de toutes
les personnes ou entités qui entrent dans l’organisation de l’Etat et
agissent en son nom ». Elle ajoute que « l’Etat est responsable du com-
portement de ses organes, agissant en cette qualité », principe affirmé
de longue date dans les décisions des juridictions internationales. La
Commission précise également que
    « [l]’expression « un organe de l’Etat » utilisée à l’article 4 doit s’en-
    tendre dans son acception la plus large. Elle ne se limite pas aux
    organes du gouvernement central, aux hauts responsables ou aux per-
    sonnes chargées des relations extérieures de l’Etat. Elle recouvre les
    organes publics de quelque nature et de quelque catégorie que ce soit,
    remplissant quelque fonction que ce soit et à quelque niveau que ce
    soit, y compris au niveau régional, voire local. » (Commission du
    droit international, Projet d’articles sur la responsabilité de l’Etat
    pour faits internationalement illicites, Commentaires, chap. II, art. 4,
    Annuaire de la Commission du droit international, 2001, vol. II,
    deuxième partie ; les italiques sont de moi.)
   65. Il est clair que dans ses conclusions finales, qui sont conformes à
l’ordonnance LaGrand et à ce qui est dit dans les articles sur la respon-
sabilité de l’Etat, le Mexique affirme qu’une obligation de résultat incombe
aux Etats-Unis et à leurs organes compétents ainsi qu’à leurs entités
constitutives. Ces entités doivent être comprises comme incluant, notam-
ment, l’Etat du Texas, la Cour suprême de l’Etat de l’Oregon, les juridic-
tions fédérales des Etats-Unis, le Gouvernement des Etats-Unis et la
Cour suprême des Etats-Unis. A l’évidence, le comportement illicite doit
être attribué aux Etats-Unis, en tant qu’entité politique en vertu du droit
international, entité politique qui doit nécessairement agir par l’intermé-
diaire de ses organes compétents, de ses entités constitutives et de toutes
les personnes exerçant l’autorité gouvernementale.

                                                                           52

        DEMANDE EN INTERPRÉTATION (OP. DISS. SEPÚLVEDA-AMOR)               52

   66. Compte tenu de ce qui précède, il est extrêmement difficile de com-
prendre la portée du paragraphe 41 du présent arrêt. La Cour estime que
l’on pourrait soutenir que la demande du Mexique
    « ne signifie pas qu’il y ait une obligation de résultat incombant aux
    divers organes compétents, entités constitutives et détenteurs de
    l’autorité publique, mais uniquement que les Etats-Unis devront agir
    par l’intermédiaire de ceux-ci pour s’acquitter des obligations qui
    sont les leurs en vertu du point 9) du paragraphe 153 ».
Contrairement à ce que la Cour affirme, il ressort du libellé des conclu-
sions finales du Mexique que celui-ci soutient qu’il existe une obligation
de résultat et que, conformément à cette obligation, les Etats-Unis doi-
vent prendre, par l’intermédiaire de l’un quelconque des organes de
l’Etat, toutes les mesures nécessaires pour accorder la réparation prescrite
dans l’arrêt Avena.


                             VIII. CONCLUSION

   67. Dans la présente opinion dissidente, je me suis efforcé de démon-
trer qu’un désaccord oppose le Mexique et les Etats-Unis, désaccord qui
perdure. Il existe, selon moi, une contestation aux termes de l’article 60
du Statut de la Cour quant au sens et à la portée de l’arrêt Avena,
puisqu’il apparaît clairement que le Mexique et les Etats-Unis ont des
vues radicalement différentes quant à l’interprétation de l’obligation énon-
cée par l’arrêt Avena. Selon moi, il ne s’agit cependant pas uniquement
d’une contestation/dispute/desacuerdo au sens de l’article 60. Il existe éga-
lement un différend au sens du paragraphe 1 de l’article 38, puisqu’il y a
désaccord sur divers points de droit et de fait. Je suis convaincu qu’un
conflit d’opinions juridiques et d’intérêts oppose le Mexique et les Etats-
Unis sur la nature des obligations incombant à ces derniers en vertu de
l’arrêt Avena.
   68. Si la Cour avait interprété la portée et le sens de l’arrêt Avena, elle
aurait pu apporter une contribution inestimable au règlement d’un litige
qui risque de se perpétuer. Elle disposait de tous les éléments nécessaires
pour déterminer le point ou les points précis faisant l’objet d’une contes-
tation quant au sens et à la portée de l’arrêt Avena. Elle en a décidé
autrement, et l’ordre juridique international se voit donc privé d’une
interprétation éclairée de ses règles et principes fondamentaux et — ce
qui est tout aussi important — de lignes directrices pour les appliquer.

                                   (Signé) Bernardo SEPÚLVEDA-AMOR.




                                                                           53

